Exhibit 99.1
 
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
CONTRACT
 
TELEMATIC MONITORING SERVICES FOR OFFENDERS
TRACK GROUP CHILE S.P.A
&
GENDARMERÍA OF CHILE
 
In Santiago of Chile, on the 29 of July 2020, on the one hand, Christian Arnaldo
Alveal Gutiérrez, Chilean, national identity card No. 11,351,205-9, in his
capacity as National Director of the Gendarmerie of Chile, according to will
accredit, a public service dependent on the Ministry of Justice and Human
Rights, domiciled at Rosas street #. 1264, commune of Santiago, Metropolitan
Region, hereinafter "the Service" or "the Institution" and, on the other hand,
Diego Peralta Valenzuela, Chilean, national identity card No. 5,009,310-7,and
Vesca Paola Camelio Ursic, Chilean, identity card No. 8.322.805-9, representing,
as will be accredited the company Track Group Chile S.p.A. RUT: 76,321,923-2,
with address at Enrique Foster Sur Street #. 29, floor 5, commune of Las Condes,
Metropolitan Region, hereinafter “the supplier”, who state that they have agreed
to the following contract, according to the clauses that are expressed below:
 
FIRST: PURPOSE OF THE CONTRACT.
 
Through this contract, the provider agrees to provide the telematics monitoring
service for offenders, in accordance with the requirements established by the
Institution through the bidding process ID 634-35-LR17, which constitutes the
main object of the contract, and from which a series of obligations originate.
 
The service that is contracted must faithfully comply with the conditions
established in the administrative and technical bases, and what is required in
its annexes, and must correspond, exactly, in terms of said characteristics, to
those that the supplier detailed in its offer.
 
In accordance with the foregoing, the service to be provided must include, among
other aspects, the provision of monitoring software; provision, installation,
replacement and removal of monitoring devices; training of Gendarmerie
personnel; the enablement, start-up and maintenance of the comprehensive
monitoring and management system, in its entirety, of the National Monitoring
Center and the Regional Center for Simultaneous Monitoring, all in accordance
with the provisions of the technical bases and the offer by the provider.
 
SECOND: IMPLEMENTATION.
 
1. Planning.
 
a) MILESTONE No. 1 “Activities necessary for commissioning: Migration process,
data reception, system configuration and infrastructure enablement”:
 
 
 
-1-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The supplier must comply with all the activities contemplated in Milestone No. 1
within 120 calendar days, as provided in section number X, of the technical
bases, its annexes and other aspects of its offer.
 
In the development of milestone No. 1, the supplier will be guided by the
deadlines set out in the Gantt letter that accompanied the technical annex No.
18 of its offer, regarding the duration, start and end of the detailed
activities for the projects of authorization of the National Monitoring Center,
Regional Center of Simultaneous Monitoring, and the provisional authorization of
the Monitoring Center. The provider will keep the Institution's Technical
Counterparty informed of the progress of the activities contemplated in the
Gantt letter.
 
For these purposes, the Institution must formally deliver the dependencies,
drawing up the corresponding minutes and inventory, from which time the terms
will begin to count.
 
The activities that the supplier must carry out, considered within Milestone No.
1, are the following:
 
a.1) Habilitation of the National Monitoring Center and the Regional
Simultaneous Monitoring Center.
 
a.2) Provisional habilitation of a monitoring center, of modular architecture,
in order to ensure the continuity of the service for a period of at least 180
days, while carrying out the own infrastructure habilitation works. For these
purposes, you must appoint a project manager, with whom the technical
counterpart will interact.
 
a.3) Installation of all the necessary hardware, software and telecommunication
links in the communications room, and enabling of backup, in virtual cloud.
 
a.4) Installation of the monitoring system, considering all the hardware,
software, local data network cabling, power backup and necessary
telecommunications links, including remote connectivity activities with the
Social Reintegration Centers, through from the Gendarmerie of Chile backbone.
 
a.5) Training and delivery of proposed training manuals for the use of required
computer applications, and related hardware elements, including those related to
power backup equipment, anti-fire system, etc.
 
a.6) Delivery of acceptance test protocol, which must include, at least, the
verification of the functionalities indicated in letter b) of number X of the
technical bases, which must be approved by the Institution.
 
a.7) Compliance with the Gantt Letter delivered under the previous contract,
which contains the general migration planning, and which will begin the last six
months before the end of the respective contract.
 
The minimum processes that planning must ensure during migration are:
 
1. - Backup of historical information in the database.
2. - Backup of the database configuration files.
 
 
-2-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

3. - Backup of the configuration files of parameters defined in the processing
servers. The supplier must submit a document detailing the model or structure of
the database.
4. - Device change process in case of parallel operation between companies.
 
In accordance with said processes and the information provided, the provider
must initiate the data migration process towards the offered system, trying to
configure it, so that it meets the objective of maintaining it for at least six
months counted from the end of the previous contract, the continuity of the
current telematics monitoring service of offenders, with the monitoring devices
provided under the previous contract.
 
Once the supplier notifies the technical counterpart of the Gendarmerie, which
is in a position to start the commissioning of the project, or once the term of
120 calendar days contemplated for its execution has expired, it will proceed to
receive Milestone No. 1.
 
Said reception will have a term of 10 working days, period in which, the
Institution will proceed to the verification of the fulfillment of each one of
the programmed activities, determining, definitively, if the project is or not,
in conditions to start the commissioning. In service. For these purposes, the
Gendarmerie may require technical reports, both from Service officials and
external professionals.
 
In case of non-compliance in the delivery of this Milestone, for reasons
attributable to the supplier, Gendarmerie will be empowered to start the
procedure for collecting the corresponding fine.
 
Any circumstance that may imply the concurrence of causes not attributable to
the supplier, such as fortuitous event or force majeure, must be informed, in
writing, to the Gendarmerie, within 48 hours after its verification, for the
purposes of its evaluation and subsequent resolution.
 
b) MILESTONE N ° 2 “White March” (pre-opening trying period): The objective of
the white march is to refine the configurations and make the necessary
adjustments for the commissioning of the contracted service. For this, the
provider will have a period of 60 calendar days, counted from the reception in
accordance with Milestone No. 1, during which all the functionalities of the
offered system must be tested, that is, those required in the technical bases
and its annexes, as well as those differentiating and value-added elements
considered in the awarded offer.
 
The white march will have, as a minimum, the verification of the following
functionalities:
 
b.1) Detect and identify in real time, the place where the offenders is,
establishing the appropriate warning mechanisms to prevent the limits
established by the judicial authority from being crossed.
 
b.2) Provide, continuously and reliably, precise information on the location, in
coordinates, within the Chilean geography, where the offenders is, continuously,
in the case of intensive probation, or partially, in the case of night
confinement.
 
 
 
-3-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

b.3) Have the necessary mechanisms to detect and report any fraud or
falsification of the aforementioned information.
 
b.4) Warn when the offender is outside an inclusion zone, or is close to an
exclusion zone, judicially established.
 
b.5) Communicate timely incidents that occur in accordance with the previous
letters, as well as communicating warnings to staff
 
b.6) Accessibility via website, allowing remote users to access the location
information of the offenders.
 
b.7) Generation of reports.
 
b.8) Review of the operation of the monitoring and administrative management
system, allowing the review of alarm drops, map traces, alarm management, etc.
 
Access and operation from the outside to the IFT module (technical feasibility
report) will be tested. This process must be done through interconnection, so
the provider must have a web service.
 
These tests will be carried out with the participation of "friendly users"
designated by the Gendarmerie, and must comply with the "Acceptance Testing
Protocol", required in Milestone No. 1, and approved by the Institution. The
Gendarmerie technical counterpart will witness and direct, at all times, the
development of the White March.
 
After the tests, the supplier must deliver to the Gendarmerie a written report
that accounts for the results obtained, the criteria used in this analysis and
the instruments used for the measurements. This report will be countered with
the results report prepared by the technical counterpart.
 
Once the deadline for its execution has been met, the Gendarmerie will proceed
to Reception of Milestone No. 2, within 10 business days, a period intended to
certify the correct operation of the project, which will be done using the
“Protocol of acceptance”, previously indicated. For these purposes, the
Gendarmerie may count on the support of Service officials or external
professionals.
 
In the event of non-compliance in the delivery of this milestone, for reasons
attributable to the supplier, the Gendarmerie will be empowered to start the
procedure for collecting the corresponding fine in accordance with articles No.
49 and 56 of the administrative bases.
 
Any circumstance that may imply the concurrence of causes not attributable to
the supplier, such as fortuitous event or force majeure, must be informed in
writing to the Gendarmerie, within 48 hours after its verification, for the
purposes of its evaluation and subsequent resolution.
 
If this milestone is concluded, it is verified that the system does not comply
with the technical requirements established in the bases, and the supplier does
not rectify them within the maximum term established for it in accordance with
the technical bases, the system will not be received, and it will proceed to
apply fines, being able to resolve the early termination of the contract.
 
 
 
-4-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

If the supplier satisfactorily complies with all the requirements, the
“Commissioning” can begin.
 
a) MILESTONE N ° 3 "Commissioning": Corresponds to the start of operation of the
project itself, with all its functionalities, in accordance with what is offered
by the supplier, with what is required in the administrative and technical
bases, and its annexes. This stage will begin once certified by the technical
counterpart, the acceptance of Milestones No. 1 and 2.
 
This milestone will contemplate an initial stage of six months, during which the
device replacement process must be carried out with the outgoing company, from
those that were installed before the new supplier came into operation, as
appropriate.
 
Throughout the process, the provider must ensure continuity in the operation of
the service.
 
If the supplier satisfactorily complies with all the requirements, the
“commissioning " may begin.
 
2. Deliverables.
 
Once the project has been accepted and the commissioning has started, the
supplier must deliver the following to the Gendarmerie:
 
a. Database model
 
b. Data Dictionary
 
c. Necessary technical manuals for all installed hardware and software,
including those related to power backup equipment, firefighting systems, etc.
 
d. Procedures protocols for all activities necessary for the operation of the
monitoring system, including those related to energy backup equipment, anti-fire
system, etc.
 
e. Architecture of the proposed platform.
 
This information must be kept updated throughout the term of the contract.
 
THIRD: PRICE AND METHOD OF PAYMENT.
 
The total price of the provision of services will be [***], for the entire
period of the contract.
 
All costs, expenses and eventual taxes that the execution of the contract and
the faithful fulfillment of the contractual obligations are considered included
within the economic offer.
 
Payments will be made monthly, according to the number of monitored devices,
installations and uninstalls executed, in the corresponding period, multiplied
by the price offered by the provider, as appropriate.
 
 
 
-5-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The Institution is empowered to deduct the fines that are paid from the
statements of pending payments.
 
The payment, according to the supplier's offer, will be calculated according to
the following detail:
  

 
Daily monitoring price per item
 
Offer (net values)
Offer (gross values)
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]

 
These values are not subject to adjustments.
 
To proceed with the payment, the Technical Counterpart, regulated in the seventh
clause of this contract, must previously carry out the approval and
certification of the services. For this, the supplier must deliver a monthly
report of income and expenses related to the continuous monitoring service and
domicile, as well as the installations and uninstallations carried out.
 
This report can be made in written or digitized form, and must be delivered to
the Institution, through the computerized management system provided by the
provider, which must also allow, in real time, to view the respective supporting
records that justify the monthly collection amount.
 
The report must be delivered in a timely manner, and must contain, at least, the
following information:
 
a) Installed, replaced and uninstalled devices;
b) Devices active and monitored daily, according to the type of technology used;
c) Monthly payment, according to what is stated in the supplier's offer;
d) Fines paid in the previous month;
f) Minutes of unavailability of the system;
g) Everything else that has been entrusted by the Institution, related to the
correct and efficient execution of the contract.
 
During the term of the contract, the contents required in this report may be
modified according to the requirements made by the Institution.
 
 
 
-6-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

Payments will be made within the term of thirty calendar days, counted from the
presentation of the respective invoice, prior approval and certification of the
technical counterpart of the Institution, and always, provided that the provider
does not record unpaid balances of remuneration and / or o security
contributions with their current workers or contracted workers, in the last two
years, with a maximum of 6 months, within the framework of the subsidiary
responsibility derived from said labor and social security obligations,
established in article 183-D, of the Code of Labor, which must be accredited
with the corresponding certificates, attesting to the amount and status of
compliance with such obligations, issued by the respective Labor Inspectorate,
or by suitable means that guarantee the veracity of the status of compliance.
 
In case of registering debts of this nature, with their current workers or with
workers hired in the last two years, the first payment statements will be
destined to the payment of said obligations, and the provider must prove that
all the obligations are settled, upon completion of the half of the contract
execution period, with a maximum of six months.
 
The institution will require the supplier to comply with said payments, for this
it must present, in the middle of the period of execution of the contract, the
vouchers and forms that demonstrate full compliance with the obligations or the
certificate of labor and social security record No. 30, granted by the Labor
Directorate, a document that cannot be more than 30 days old from its delivery.
The breach of these obligations by the provider will be considered serious and
will empower the Institution to terminate the contract early.
It is expressly stated that it does not constitute an obligation of the
Gendarmerie, nor does it assume responsibilities of any kind, if the number of
offenders to whom the telematics monitoring service is applied is not met, based
on the information provided in the process bidding, without prejudice to the
rules established for payment in this article.
 
FOURTH: TERM AND EXECUTION OF THE CONTRACT.
 
The contract will have a duration of forty-one months, including the
implementation stage, and will come into effect from the date the administrative
act that approves it is fully processed, which will be published on the website.
The total processing of the act supposes its notification, which according to
the general rules, will be understood as practiced, after twenty-four hours
counted from its publication on the portal www.mercadopublico.cl.
 
However, the extension of its validity beyond each annual budgetary year will be
subject to the existence of sufficient resources for this purpose, in the
Institution's annual ordinary budget. Therefore, the Gendarmerie of Chile is,
since now, empowered to terminate the contract, before the original term
indicated, invoking as a basis the lack of sufficient resources in the budget
year in question. Said unilateral decision by the Gendarmerie will not imply the
payment of any sum for any concept other than the payment of the services
actually provided by the provider, until the date indicated in the corresponding
notification that the Institution practices to make known the circumstance
indicated.
 
Considering the nature of the contracting and the functions of the Gendarmerie
as a public service, the provider undertakes to continue monitoring services
that
 
 
-7-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

are operational at the time this contract comes into effect. In relation to
this, in accordance with the provisions of the technical bases, the provider
must execute all the actions foreseen in the implementation stage, including all
the previous activities necessary for the Commissioning of the monitoring
service for the time stipulated in the bases, and in accordance with the
provisions of the offer, especially in technical annex N ° 18 containing the
Gantt letter delivered by the supplier.
 
The provider must deliver the telematics monitoring service, working and
implemented 100%, within the stipulated and offered deadlines, complying with
all that is stated in the technical bases, regarding the implementation and
Commissioning of the project. For these effects, the system must function
loosely to monitor all the offenders in force and those who enter the system.
  

FIFTH: THE ESSENTIAL OBLIGATIONS OF THE CONTRACT.
 
The provider must comply with all the obligations included in the provision of
the contracted service, in accordance with the provisions of its technical offer
and the requirements of the administrative and technical bases. Understanding as
essential obligations the following are detailed:
 
1. - TELEMATIC MONITORING SERVICE.
 
1.1. Monitoring system.
 
The provider must provide a computer system that allows managing and controlling
the monitoring of offenders and that also has functions that allow for
administrative management control.
 
The monitoring and administrative management system must have a user maintainer,
which allows managing accounts and accesses, as the technical counterpart deems
appropriate.
 
The supplier undertakes to improve or update the system, in accordance with the
provisions of point 3.7, section number IX of the technical bases.
 
The system must comply with all the conditions described in the technical bases
and the supplier's offer, especially in that described in technical annex No. 1.
In this sense, the system must comply with the following, as a minimum:
 
a) Be able to identify, in real time, the place where the offender and / or the
victim is, establishing the appropriate warning mechanisms, which allow
detecting the transfer or breach of the limits established by the judicial
authority and / or those incidents that affect the control of the offender or
the protection of the victim.
 
For these effects, “real time” shall be understood as the period of time in
which the system is configured to produce the visualization effect of the
subject's displacement, understanding that when using communication networks,
technologies always carry a certain degree of latency or intermediate time of
seconds, in which the signal is transmitted, travels, enters the software, is
processed and manifests itself on the monitoring map.
 
 
 
-8-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

In accordance with what is offered in technical annex No. 1, the system must
reflect a follow-up, in real time, of less than one minute.
 
b) Provide, in a continuous and reliable way, precise information on the
location, in coordinates (GPS), within the Chilean geography, to determine, with
a tolerable margin of error, of a maximum of 24 meters, regarding mixed
penalties, freedom intensive surveillance and home confinement.
 
c) Have the necessary mechanisms to detect and notify any type of attempts to
defraud or falsify the information previously indicated.
 
d) Allow the generation of exclusion, pre-exclusion and inclusion zones; victim
protection radios; and, halo of non-approach of offender and victim, activating
the respective alarms for non-entry, exit or proximity.
 
It must generate warnings, warning when the offender is about to cross an
inclusion zone, or enter an exclusion zone, or approach the victim, crossing the
protection halo, judicially established.
 
e) Allow immediate communication of incidents that, in the sense indicated in
the previous letters, occur, as well as communicating alarms and warnings to
competent personnel, for the control of the offenders that the institution will
assign, as to all the people who deem appropriate, by any means of
communication.
 
The alarms and warnings must be reflected in the system, after the following
lapses of time, counted from the display of the violation in the system, as
follows:
 
e.1. Inclusion zone violation alarm: less than 1 minute.
 
e.2. Notice of transfer to a pre-exclusion zone: less than 1 minute.
 

e.3. Exclusion zone transfer alarm: in 30 seconds.
 

e.4. Proximity warning of the victim to the offender: when the approach halo set
for the offender makes contact with the protection halo for the victim, in 30
seconds.
 

 e.5. Approach alarm to the victim: when the offender passes a protection radio
zone to the victim, in 30 seconds.
 

f) The system offered by the provider must be in a web environment, allowing
remote users, authorized by the Gendarmerie, to access the information of the
offender, their location or that of the victim. The supplier shall provide a
test environment to manage the updates that are necessary, without generating
stops or interruptions in the normal functions of the system.
 

g) The provider must document the network architecture of the comprehensive
telematics monitoring system and, in particular, detail the connectivity
parameters at the network level, the different stages that make up the solution,
and the aspects of computer security, such as, for example, access rules and
filters at the firewall level, which will protect the system from intruders and
attacks. In addition,
 
 
 
-9-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
it must document the way in which the information will be backed up and
recovered, in the event of incidents, ensuring zero loss of information.
 

h) The proposed solution must allow uninterrupted operation 24 hours a day,
every day of the year. Mechanisms that ensure the operational continuity of the
service will be considered, according to the offer presented. To achieve this
availability, redundant elements, power supplies, fans, mirrored disk
arrangements, data links, etc. will be used. The provider must have Tier III
Hosting, in addition to infrastructure with application backup systems and
redundant databases, as indicated in its technical offer.
 

i) The system must function loosely to monitor all the offenders who enter the
system. If the number of monitored people generates difficulties that affect the
expected functionalities of the integral system, the supplier must adopt the
pertinent measures that ensure the normal operational continuity of the system.
The proposed computer solution will allow simultaneous monitoring from the
National Monitoring Center, the Regional Simultaneous Monitoring Center, or
other places that the Service requires, with prior authorization and access
controls by the Institution.
 

j) The software must be configurable to the needs of the Institution during the
term of the contract, and must allow the following functionalities:
 

j.1. Modify the state of the warnings generated by the devices.
 
 j.2. Identify and allow the use of visible and distinctive elements of the
warnings generated by the devices (colors, icons, etc.).
 
 j.3. You must submit the automatic calculation of the sentence expiration date,
and allow manual modifications.
 

j.4. It must allow the automatic activation of offenders who has been suspended,
either by court order or by calendar.
 
 j.5. It must allow to be able to program suspensions, for a determined period
of time, which must deactivate alarm drops, such as charging for the service.
 

j.6. You must generate automatic notices and alerts for offender cases that meet
some of the following conditions: suspension, end of the control period,
activations or other indication from the competent court. In these cases, the
system must have a tool that allows reporting, through automatic reporting and
sending of email, to a group of users defined by the Institution or via
interconnection.
 
 j.7. The traces generated by the system must be able to distinguish
distinctively, when the elapsed time exceeds one minute, between the last trace
and the next one; and, you must discriminate between those traces, depending on
the GPS signal, cellular triangulation, recovery of traces due to signal loss,
and those that indicate signal loss.
 

k) The software system interface must be in Spanish.
 
 
 
-10-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
l) The software applications must allow the hierarchy of user and management
levels through, at least, the following profiles:
 

● Viewer user
 

● Operator user
 

● Super administrator user
 

m) Must generate work orders, manage and schedule installations, uninstalls,
technical supports, etc., in order to keep in mind and coordinate the execution
of said activities, among the different participants in the process.
 

n) It must register all the events and incidents that occur, in order to carry
out a control over them, and provide systematized information, according to the
requirements that are formulated, and have statistics on the information
generated in the systems.
 
o) The system must give full support to all the functions that emerge from the
process diagrams, according to technical annexes No. 11 to 17.
 

* The functions indicated in letters m), n) and o) above must be able to be
operated by both Monitoring Centers and by the Social Reintegration Centers of
the country.
 

p) The records must consider the following minimum information:
 

p.1. Individualization of the offenders: full name, RUT, sex, date of birth;
 

p.2. Individualization of the cause: substitute penalty subject to control;
court; court region; RUC; RIT; crime, according to the crime table provided by
the institution; and, data of the victim;
 

p.3. Monitoring data: Social Reintegration Center where it is controlled;
inclusion and / or exclusion zones; compliance schedule; technical feasibility
requests, indicating the result of the report and the reasons for the
non-feasibility, as appropriate; copy of the entered sentence; installation
schedules; installations carried out; judicial decisions entered; technical
supports made; non-compliance reports; effective days of control and the days
that control was breached; uninstalls performed, indicating the reasons for the
uninstallation.
 

q) The system must contain, within its functions, the creation of dynamic
reports and statistical tables, according to institutional needs, and as
established in the technical bases and as offered in technical annex No. 1.
 

It should allow the automated extraction of filtered data, according to
institutional requirements, from the different components of the comprehensive
monitoring and administrative management system, thus classifying itself,
according to its functionalities.
 

q.1. Reports and statistical tables of the monitoring system. It must be carried
out based on the data of the monitoring system, the incidents it registers, and
the offender monitored, in accordance with the following minimum requirements:
 
 

-11-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
● List of technical feasibility requests, having to detail the processing
status, if it is pending, rejected, approved or sent.
 

● Event log: summary report with what happened during the previous night,
indicating the warnings (pre-alarms and alarms) produced. All this must be
indicated with the time of occurrence, operator, offenders and victim involved
(if applicable).
 

● Summary of offenders who registered warnings, separated by type of sentence
(partial confinement or intensive probation).
 

● Offenders in a valid state in the system.
 

● Offenders who registered alerts.
 

● Individual report of offenders subject to night confinement, which must detail
the time of entry, time of departure and alerts.
 

● Individual report of offenders subject to night confinement, mixed sentence
and intensive probation, which must detail time of entry, time of departure and
alerts.
 
 q.2) Reports and statistical tables of the administrative management system
 

The system must be in a WEB environment, allowing users from regions and local
monitoring coordinators (CLM), to connect and generate administrative
management, regarding installations, uninstalls and technical support.
 

The system must allow obtaining management control data from local coordinators,
which allow measuring the workload, the states of their processes, the reports
generated by administrative tasks, among others.
 

Among the reports that may be requested are:
 

a) List of installations carried out.
 

b) List of uninstalls performed.
 

c) List of monthly preventive and corrective maintenance visits made to the
Monitoring Center.
 

d) List of relevant alarms for a given period.
 

e) List of training services developed.
 

f) List of other relevant activities not contained in the above and that are
part of the contractual obligations.
 

g) Offenders in force in the system.
 

All reports described in letter q) must include bar, line and pie charts, with
individual and aggregated data, and must be able to be exported to standard
formats, such as Excel, PDF, Word, etc., and must indicate :
 
 
 
-12-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
● Individualization of the Offenders;
 
● Details of the cause;
 

● The own records of the report generated, including dates, descriptions and /
or definitions of the report's activity.
 

r) Requests for technical feasibility reports
 
 An administrative management, technical feasibility and statistical reporting
system must be provided, in accordance with what is offered by the supplier and
with what is established in the technical bases, the purpose of which is to
validate and submit requests for evaluation of the monitoring; keep an
individual record of the main actions carried out by offenders; and, to be able
to extract general statistics on the operation of the system, due to the
requirements formulated by the Institution.
 
 This system must contemplate in its design, at least the following:
 
 r.1. The provision of a WEB platform, in which the authorized subjects will be
able to formulate their technical feasibility requests to the Institution,
remotely.
 

r.2. The provision of tools to carry out a prior process of validation of the
applicants, and another of evaluation regarding the sufficiency and relevance of
the information provided in the request, for the provider to carry out the
technical feasibility monitoring examination.
 
 According to the merit of the validation and review that is carried out, you
can:
 

a) Do not validate the application and automatically return it to the applicant.
This, in case the information provided is incomplete and / or inconsistent.
 

b) Validate the request and send it to the provider, in order for it to rule on
the feasibility or not of monitoring specific addresses and / or sites, based on
objective technical parameters, within 24 hours of the request being made.
 

c) Carry out, prior to validation, a detailed background check and face-to-face
verification, if requested, which must be submitted within 72 hours, if
necessary, as it is deemed necessary, greater degree of precision and detail,
that it is necessary to know certain characteristics of addresses, and / or to
ensure with certainty the geographical location of the same.
 

A background verification process may be required, through the following
actions:
 
 c.1. Attend the address in person, in order to assess physical characteristics.
 
 c.2. Attach a map or photographic record, for which the technical feasibility
report is requested.
 

c.3. Expressly indicate the percentage of cellular coverage insured at the
respective address.
 
 

-13-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
c.4. Indication of particular aspects to keep in mind when ensuring monitoring,
be they geographic, housing, infrastructure, connectivity, among others.
 

Once the report has been evacuated, the Institution will proceed to evaluate the
final validation of the request for the technical feasibility report, and must
rule on it within 24 hours.
 

The feasibility report may be "positive", "negative" or "not recommended", the
latter when, due to the revision referred to in point c.3., Above, the presence
of some technical circumstance that make the inconvenience of proceeding to the
monitoring, even when you have enough cellular coverage to carry it out.
 

The system must also be able to automatically evacuate the response, by sending
an email to the respective registered account.
 

1.2. - COVERAGE OF THE SERVICE.
 
 It corresponds to the percentage of the national territory covered by the
cellular mobile data network, with mapping of maps, at the level of street names
and numbering of addresses.
 
 The coverage must correspond to the detail offered by the supplier in technical
annex No. 1, and in the lists and maps required in the technical bases, and,
regardless of the percentage, must cover all the communes in the country.
 

National cellular coverage must be available from the companies Movistar, Claro
and Entel, reaching a level of at least 99.4% of all the antennas published in
the country, depending on coverage, availability and saturation. .
 

1.3. - MAPS SYSTEM.
 

The supplier must present a solution of maps with cartographic survey, at the
level of numbering and street names that allow the accurate identification of
private homes and specific public sites, in accordance with what is offered in
technical annex No. 1.
 

The system must also include a distinctive sign that allows identifying, at
least, the following relevant places:
 

● All the Gendarmerie units.
 

● All current educational establishments, in the registry of the competent
public body.
 

● All current health facilities, in the registry of the competent public body.
 

● All police stations and police stations and police stations.
 

● All Courts of Justice, Courts, and dependencies of the Public Ministry.
 
 ● Shopping centers, supermarkets, stadiums, churches, squares and parks.
 

● Other relevant public bodies.
 

 
-14-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
Maps must be able to be customized, specifying the layers that can be
superimposed on those offered, that identify certain places.
 
 The supplier must update the maps provided with the frequency offered in
technical annex No. 1, and according to the following criteria:
 
 a) Ex officio, with a periodicity of four months.
 
 b) At the request of the party, according to the specific requirements of the
Telematics Monitoring Department, every two months or less, in the face of the
discovery of new areas and / or sites not covered by the mapping system, with
the required degree of detail.
 

c) Additionally, three requests per year are contemplated, with no less than
five points of interest in each of them.
 

The updates should specifically consider the cartographic survey at the level of
numbering and street names, and of those communes that do not yet have that
level of detail, aiming to cover all the communes of the national territory, and
update, with the committed frequency, the information on the layers mentioned
above.
 

This obligation will be verified, through a procedure determined by the
Institution, respecting the general rules established in the bases, in
accordance with the provisions of article No.43 of the administrative bases.
 

1.4. – SERVICE LEVEL AGREEMENT FOR THE AVAILABILITY OF THE MONITORING SYSTEM.
 

It corresponds to the percentage of available minutes per year of the offered
system, that is, the state in which the system is capable of monitoring, with
all the hardware and software functions installed, including the
telecommunications necessary for it.
 

The supplier must comply with the availability offered, which must guarantee an
availability level of, at least, 99.93% of the available minutes per year, on
the monitoring control and display in real time, with drop controls by alerts,
and permanent monitoring of the link network and devices, and their
transmission, which is equivalent to a maximum average of 30 minutes of monthly
unavailability.
 

The system must remain 100% available during the entire term of the contract,
except for the exceptions expressly contemplated in this contract.
 

The provider shall provide access to monthly communication link availability
reports, and to all the active and available services of the monitoring and
administrative management system.
 

You must report, on line, communication drops or latencies in control, through
an external application that allows you to collect a history of these failures,
equivalent to 0.3% tolerance.
 

 
-15-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The requirements, in relation to the service levels agreement to the
availability of the system, include the monitoring system itself and the
telephone service.
 

Each scheduled preventive or corrective maintenance job must be requested and
authorized by the technical counterpart. The request must be made in writing, 48
hours in advance, and may not generate unavailability of the system, under any
circumstances.
 

The request for scheduled jobs must contain, at least, the following
information:
 

a. Name, national identity card or passport, position, company, contact
telephone number and email of the engineers and / or technicians responsible for
the scheduled work.
 

b. Purpose of scheduled work.
 
 c. Scope of scheduled work, indicating what stage of the entire system it
affects.
 

d. Start and end time of scheduled work.
 

e. Rollback actions.
 

It is the provider's responsibility to coordinate such information with
subcontractor companies, so that the Gendarmerie of Chile is duly informed
regarding the scheduled work.
 

Failure to comply with the service level of the monitoring system offered
implies the collection of fines, in accordance with the provisions of clause
eight of this contract and the provisions of the administrative and technical
bases, which will be measured in accordance with the provisions of article No.
43 of the administrative bases, in accordance with point 3.9 of the technical
bases.
 
1.5- DATA CENTER.
 
The bidder must have a TIER III Data Center, certified by the Uptime Institute,
which must be in the national territory, and comply with all the other
characteristics and certifications offered by the provider, described in
technical annex No. 1.
 
All costs associated with the enabling or contracting of services must be borne
by the provider.
 
The Data Center must save all the active equipment, servers, databases, systems
that comprise the telematics monitoring solution. The updating of the Hardware
must be ensured, maximum every two years.
 
The Data Center must provide the following functions and characteristics:
 
a) Monitoring servers with their respective licenses, exclusively dedicated to
the bidding system. Sharing of servers with third parties is not allowed.
b) Software with the monitoring server applications and their respective
licenses.
c) Database engine software with their respective licenses.
d) Standard database system with mirrored disk arrays.
e) Hardware necessary for data connectivity with redundant links, which allow
access to the Gendarmerie data processing, database and backbone servers. The
 
 
-16-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

configuration services of routers and connectivity, as well as the enabling and
laying of cabling, fibers, connectors, etc., will be the responsibility of the
provider, as offered, ensuring autonomous sources of energy, for a period of 8
hours or more.
f) Firewall hardware and software that allow defining a safe area through
security policies. It must provide a physical and hardware firewall for the
servers, with support for up to 80 million packets per second, constantly
updated servers, and the latest version of the antivirus. Protection at the data
center level against malicious attacks, in addition to a high capacity and
availability network.
 
1.5.1. - COMMUNICATION ROOM WITH DATA CENTER.
 
The provider must set up a communications room in the National Monitoring Center
and in the Regional Simultaneous Monitoring Center, in accordance with what is
offered in technical annex No. 1, and what is established in the technical
bases.
 
Without prejudice to complying with the additional elements offered by the
supplier, the minimum elements that the proposed architecture for the equipment
of processing racks and database of the room must have are the following:
 
a) Monitoring servers with their respective licenses, with exclusive dedication
to the contracted system.
b) Monitoring server application software and their respective licenses.
c) Database engine software with their respective licenses.
d) Hardware necessary for data connectivity with redundant links that allow
access to the Institution's data servers, databases and backbone. The
configuration services of routers and connectivity, as well as the enabling and
laying of cabling, fibers, connectors, and others, will be the responsibility of
the provider.
e) Hardware and firewall software that allow defining a safe area using security
policies.
 
The architecture must comply with the proposal, and contain as many redundant
elements as necessary, to ensure high availability, at the software and hardware
level.
 
The supplier must replace, if necessary, due to failure or obsolescence, the
hardware equipment installed in the communications room, to guarantee the
operational continuity of the contracted service, a situation that will not
represent any cost to the Gendarmerie of Chile.
 
1.6. - ENCRYPTION OF THE INFORMATION.
 
The provider must comply with the levels of encryption proposed in its solution,
between the devices and the monitoring system, ensuring the highest percentage
of data protection.
 
1.7. – BACKUPS.
 
 
 
-17-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

It will be the provider's obligation to always keep backups of the database,
with access available in permanent reading form, and with online backup.
 
2. - CHARACTERISTICS OF THE DEVICES AND IN RELATION WITH THE TELEMATIC
MONITORING SYSTEM.
 
The devices used for telematics monitoring and those for victim protection must
comply with what is offered and the technical requirements demanded by the
Institution.
 
From the beginning of the execution phase, each installation carried out must be
with new devices, which have the respective manufacturer's certification, which
must be presented by the installation technician. This obligation will extend
throughout the first year of service execution.
 
2.1. CHARACTERISTICS OF OFFENDER AND VICTIM MONITORING DEVICES.
 
The devices must comply with the technology and characteristics offered by the
provider and, in accordance with the technical bases, must meet the following
characteristics:
 
a) Unambiguous identification. The device must enable the offender and the
victim to be identified unequivocally in the monitoring system.
 
b) Positioning of the monitoring. The device must reflect the position of the
offender and / or victim, either in the form of coordinates or in the form of
presence or absence, within a given geographical area, according to the
configurations formulated in the offered map system. There will be areas of
inclusion that will restrict the displacement and permanence of offenders at his
home, during judicially predefined times, in the case of the penalty of partial
imprisonment.
 
c) Installation of the device and manipulations. The monitoring devices must be
easy to install and adjust, and be equipped with a tamper detection mechanism
that is capable of detecting this type of event and transmitting it to the
Monitoring Centers.
 
“Tampering” is considered any attempt of improper administration, attempt to
dispose of it, opening the box containing the receiver, physical damage to the
equipment, and improper removal from the tracking device or unit, which does not
allow the optimal operation of the service of telematics monitoring.
 
For this, and without prejudice to the tampering alarm, the device must contain,
at least, a physical / material security mechanism that, if corrupted, allows to
leave irrefutable empirical evidence of its malicious manipulation, being able
to verify, visually, improper manipulation by offenders
 
d) Transmission of data. The data transmitted by the solution must, in turn, be
able to be transferred to the Monitoring Centers, through a communication
system, allowing this transfer in an autonomous way, at least every 1 minute,
and can be configured remotely so that this transfer can be done in a longer or
shorter time, according to the needs of the Gendarmerie.
 
 
 
-18-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

e) Establishment of inclusion areas. The solution must be capable of configuring
an inclusion parameter or zone, which will establish the maximum distance or the
measured radius from the location of the tracking and reception device or unit,
up to which the offender may move away. This value must be able to be configured
through the programming carried out from the Monitoring Center.
 
For GPS-based solutions, the margin of measurement error, between the actual
location of the offender and / or victim, monitored, and the coordinates sent by
the device, must be less than 24 meters.
 
f) Approximate location of monitoring for eventual signal loss. In the event
that the device loses or decreases its satellite signal, a communication system
must be provided that, using assisted geo-referencing, is capable of connecting
to the mobile telephone network, in order to allow it to identify, on a map, the
approximate location of the subject, even when the device is not facing the sky
or is in underground locations. For such purposes, the solution must consider
the use of cellular triangulation and GPS technologies.
 
The system must also include an audit and control tool for the CELL-ID
information or identifier of the cell phone base station, to which the offender
is connected, so that the system can detect the user's location in a specific
moment, even if retroactively
 
g) Device characteristics. Those devices that are in permanent contact with the
body of the offender, must be hypoallergenic and resistant to water, high
operational temperatures, temperature changes, humidity and extreme conditions.
These characteristics must be certified by recognized bodies in the field.
 
h) Electric field levels. The transmitting device must comply with the maximum
electric field levels allowed by the Undersecretary of Telecommunications
(SUBTEL) so as not to generate relevant interference with other electronic and /
or telecommunications devices. In the event that a direct connection to
electrical current is required, this should not cause excessive overheating of
the device, which may cause harm to users. These characteristics must be
certified by recognized bodies in the field.
 
i) Alarms, warnings and warnings. The device, together with the monitoring
system, must be able to self-generate different levels of warnings, within the
latency margins established in the technical bases (IX 1.1. Letter e), both for
entry into exclusion zones and for exits of inclusion zones, as well as, the
zones of pre-exclusion, and the one of approach to the victim, that allow
generating pre-alarms, which should, if necessary, be able to be determined
remotely.
 
The device, together with the monitoring system, must be able to detect
anomalous circumstances in the signal transmission, which unexpectedly reflect
movements in unrealistic speeds and distances, in terms of their actual
occurrence, such as alarm jumps, and must discriminate this circumstance
anomalous of other types of displacements and alarms that are produced by the
true monitoring action.
 
 
 
-19-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

j) Need for two-way communication. The devices for those offender to intensive
probation and those for the protection of the victim must also allow two-way
communication between the offender and / or the victim and the Monitoring
Centers, through the device itself and / or an additional device, which the
offender must necessarily carry constantly. This communication channel will be
used to transmit warnings from the Monitoring Centers and, where appropriate, to
warn the victim of the proximity to the offender, activating the respective
protocols.
 
k) Storage of information on the device. The device, together with the
monitoring system, must include a mechanism for the conservation and recovery of
information. This mechanism should be able to retrieve information retroactively
in the event of faults, signal losses, complete battery discharge and shutdown
of the same, in such a way that they reflect, with a lag, in the system, the
displacements it made during these periods and possible alarms, in case of
having violated the conditions imposed by the court, everything, as soon as the
system manages to recover communication with the device.
 
l) Battery charge level. The device must have an autonomous power supply system,
information on the state of charge of the battery and an alert to the Monitoring
Centers, when the state of charge of the battery is low.
 
m) Alarms. The device, together with the monitoring system, must transmit alerts
and alarms to the Monitoring Centers, when the offenders exceeds the limits
established in the respective resolution, for their movement, or those limits
established in the action protocols of Gendarmerie, aimed at avoiding a
potential failure to comply with the sentence or those circumstances that affect
the control of the sentence, through telematics monitoring.
 
n) Detection of fraud attempts. The device must detect and report to the system,
attempts from external sources that produce illegal interference (Jamming) or
malicious blocking (shielding) of the GPS signal, trying to defraud the
functionality of the device.
 
ñ) Sanitation processes. The device must be capable of undergoing a sanitization
process, after each uninstallation, in order to be able to be reused, in
accordance with the reuse parameters established in the technical bases.
 
o) Characteristics of the clamping mechanism. The clamping mechanism or, where
appropriate, the strap that the device has, must be, at least, plastic,
hypoallergenic, industrial grade, lined, whose material composition does not
allow easy deterioration or breakage with simple cutting tools of common use and
nature, according to the technical description of the products, offered in the
technical offer, accessories catalog and home device.
 
p) Weight. They may not weigh more than 200 grams, for which their accessories
will not count. Likewise, the size must allow its easy concealment in any of the
extremities that is installed.
 
q) Certifications and backup cellular coverage on the device. There must be
homologation certificates, issued by entities validated by the competent
authority (SUBTEL), which certify that the device has a multi-frequency band
with commercial bands, from the different telephone service provider companies
in
 
 
-20-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

the country (OMR), that have their own network and that offer telephony services
through it.
 
The monitoring device for intensive probation and victim protection must have at
least one cellular signal chip. Notwithstanding this, the devices may have more
than one cellular signal chip from different companies, in order to ensure
cellular coverage of the service.
 
r) Useful life and reuse. The devices must have the useful life offered,
however, one year after their first installation, they must be replaced by a new
one, when the first technical support occurs as a result of failures, which
relate to causes of signal loss or failure in voice communications or data
transmission.
If, after a year of use, there are evidences of failures that motivate the
realization of 3 technical supports, as a result of signal losses or
shortcomings in voice communications or data transmission, the device must be
decommissioned and replaced by a new one.
 
The technical counterpart may require the provider, covered by qualified reasons
to ensure good service and avoid incidents of public connotation, the
installation of a new device, mainly in cases of intensive probation and
protection of the victim.
 
s) Device identification code. Each device must have a unique distinctive
registration code, serial number or enrollment, for the purposes of its
individualization and monitoring of its usage history.
 
t) Recharge time and operating autonomy. The recharge may not extend for more
than one continuous hour, and must ensure 48 running hours of autonomy of the
device.
 
The recharge of the device intended for monitoring partial seclusion may not be
extended for more than 2 continuous hours, ensuring at least 72 running hours of
autonomy of the device.
 
2.2. - SPECIFIC CHARACTERISTICS OF THE DEVICE FOR THE VICTIM.
 
In addition to the characteristics mentioned above, the device for the victim
must consider, in accordance with article 23 bis of Law No. 18,216, the
following minimum technical requirements:
 
a. Allow in the monitoring system, unequivocally, the knowledge of the victim's
location, visually distinguishing on the map the victim's last position. The
system must reflect, at all times, its location, and generate a halo around it,
adjustable in meters.
b. The device, together with the monitoring system, must warn the proximity to
the offender, in accordance with pre-established parameters with the
Institution.
c. The device, together with the monitoring system, must allow the knowledge and
visualization of the exact location of the victim within the national territory,
and the communication of their position to the Monitoring Center, through some
technological means other than voice, such as text messages with location map
sending, their combination, or any other development that improves their
functionality.
d. Allow two-way communication between the victim and the Monitoring Centers.
 
 
-21-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

e. Allow the system to emit a noticeable signal at the Monitoring Centers, in
the event of proximity between the offender and the victim (S.O.S. alarm)
 
* Certifications common to all devices:
 
The devices to be installed in the home of the offender, the body of the
offender or the victim, must use a wireless data transport network to
communicate with the Monitoring Centers. In case of using the GPRS cellular data
network, a dedicated APN must be created in the Core MPBN of the mobile operator
associated with the offeror, and have at least one level of data encryption,
either at the device level, and / or on the communication channel, and / or
end-to-end encryption, etc. The provider must detail their security levels
throughout the communication section.
The resistance of the devices must be internationally certified, according to
degrees of protection, through the ANSI / IEC 60529-2004 Degrees of protection
standard, DIN 40050-9 standard or its equivalents.
 
2.3. - INSTALLATION, SUPPORT AND REMOVAL OF DEVICES.
 
A comprehensive solution must be provided to achieve the proposed objectives,
considering performing the technical feasibility certification, installation,
technical support and removal of the monitoring devices, together with the
Gendarmerie, throughout the national territory. This service must consider, at
least:
 
a. - The “technical feasibility certification”, which will consist of the
issuance of a document, called the “technical feasibility certificate”,
indicating the possibility of supervision of the offender, through the
contracted telematics monitoring system. In case the result is negative, said
certificate must be founded.
b. - The supply, installation and removal of the required devices, for the
implementation of the system, in a timely manner, in accordance with what is
required in the bidding conditions and what is offered.
c. - Provide permanent technical support, remotely, through professional
support, in the event of failures that arise in the handling of the devices. If
the solution of the damage is not possible, the supplier must proceed to make
the repairs in situ.
 
For the device installation process, the provider will be accompanied by an
official designated by the Institution. In the event that the technology offered
requires an installation to be carried out at the offender´s home, the provider
must provide the necessary transportation to mobilize his or her staff together
with the Gendarmerie official, from the respective Social Reintegration Center
to the home of the offender, and from the latter to the Center for Social
Reintegration. The costs associated with this transport will be borne by the
provider.
 
For the installation of each device, the following instructions must be
considered:
 
1. - See Technical Annex N ° 12, attached to the bases “Application process and
technical feasibility analysis for the installation of a telematics monitoring
device”.
 
 
 
-22-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

2. - See Technical Annex N ° 13, attached to the bases “Process for the
installation of a telematics monitoring device in the offender´s home”.
 
3. - See Technical Annex No. 14, attached to the bases “Installation Process of
a telematics monitoring device for the victim”.
 
To control compliance with the sentence, the following instructions must be
considered:
 
1. - See Technical Annex No. 15, attached to the bases “Process for controlling
the penalty of partial imprisonment”.
 
2. - See Technical Annex No. 16, attached to the bases “Process of control of
the sentence of intensive probation”.
 
3.-See Technical Annex Nº 17, attached to the bases “Process for controlling the
end of the monitoring and removal of devices”.
 
2.4. - Maximum response time for assists.
 
The provider undertakes to maintain a remote assistance response time, between 2
to 2.5 hours, and face-to-face assistance, between 12 to 23.5 business hours, a
period that will count from the time the formal request is made, in any part of
Chile, to provide technical assistance, such as installation, uninstallation,
replacement of devices and technical support in case of failure, among others.
 
Technical feasibility reports must be delivered between 12 and 23.5 business
hours, since the request is made.
 
The installations, replacements and withdrawals of devices must be made between
24 and 47.5 business hours from the request is made.
Business hours shall be understood as the corresponding business days, in
accordance with the provisions of Law No. 19,880 of 2003.
 
3. - Authorization of the National Monitoring Center and the Regional
Simultaneous Monitoring Center:
 
The supplier must enable the National Monitoring Center and the Regional
Simultaneous Monitoring Center, in accordance with the provisions of technical
annex N ° 6, with all the technical requirements established in the technical
bases and its annexes, and complying with all other contemplated characteristics
in your offer.
 

This obligation must be fulfilled from the delivery of the units provided by the
Gendarmerie.
 
 
 
-23-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The National Monitoring Center will be located on Rosas Street No. 1,274, second
floor, Santiago commune, Metropolitan Region, and the Simultaneous Monitoring
Regional Center, at Panamericana Norte Kilometer No. 40, former prison of Puerto
Montt, commune of Puerto Montt, Los Lagos Region.
 
The latter center will operate continuously and simultaneously with the National
Center, focusing on the monitoring of offenders from a reduced number of
regions, in accordance with the guidelines issued by the technical counterpart.
 
This operation may change to national coverage, 100% of the continental
territory, in the event of catastrophes or other circumstances qualified by the
Institution, which affect, hinder or impede the normal operation of the National
Center. For these purposes, an action protocol will be signed, and the provider
must arbitrate all means for the normal maintenance of operations.
The authorization of these centers must comply with the design proposed in the
technical offer and that required in technical annex No. 6, regarding the uses
of spaces and furniture, which will be supplied by the supplier.
 
3.1. - Number and characteristics of Hardware and software of the National
Monitoring Center, Regional Center of Simultaneous Monitoring and Social
Reintegration Centers.
 
The provider must permanently maintain the necessary technology and physical
support, equipment, licenses and data link to perform the functions of
telematics monitoring of offenders and victims.
 
You must implement the National Monitoring Center, for 30 operators and 5
supervisors; the Regional Center for Simultaneous Monitoring, for 18 operators;
and, enable an individual PC for each of the 38 Social Reintegration Centers,
all in accordance with the requirements described below:
 
Operator Computers
 
In order to efficiently administer and operate the system, the following
equipment must be provided and kept in permanent operation, which must comply
with all the specifications offered by the supplier in technical annex No. 1:
 
● 38 personal computers (PCs) with 27-inch screens, for the National Monitoring
Center;
● 18 personal computers, with 27-inch screens for the Regional Center for
Simultaneous Monitoring;
● 40 personal computers (PCs), with 27-inch screens, for each of the Social
Reintegration Centers;
● 3 tablet with monitoring application for remote supervision (Samsung 7”), for
the National Monitoring Center.
 
 
 
-24-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

All computers must have access to mobile internet or fixed network at least 2GB
speed.
 
If the creation of new Social Reintegration Centers is arranged by the competent
authority, the provider must deliver a personal PC for each one of them, with a
maximum of 6 additional teams to the indicated amounts.
 
They must include all the hardware facilities that are deemed convenient, to
make the task of the operators more efficient and effective, considering, for
this, not only functional aspects, but also ergonomic aspects (example: physical
arrangement of the equipment on the work stations). Work, seat comfort, etc.),
due to the levels of concentration and time that operators must dedicate to this
work, having to endure the requirements that the Institution makes in this
matter during the term of the contract.
 
Operators' computers must have the necessary slack in their hardware,
incorporate Windows operating system, Microsoft desktop software (text editor,
spreadsheet and email), and include upgradeable anti-virus software. All these
software’s must be installed with their respective license.
 
Software.
 
The software must comply with all the specifications detailed in the offer, be
of a professional level or higher, have up-to-date licenses, and consider the
Office 365 alternative with SharePoint.
 
All licensing must be delivered in the period of migration and infrastructure
enablement.
 
Printers.
 
The supplier must deliver to each Monitoring Center, at least one monochromatic
multifunction printer, with network connectivity of at least 45 pages per
minute, with a minimum scanner of 80 pages per minute, which allows the
digitization of sheets, in letter and legal format, and must be able to scan
emails in PDF format. In addition, a 23 pages per minute color LED laser
printer, up to 2,400 X 600 pixels.
 
The delivery of necessary supplies and toner must be considered, for the
multifunctional, minimum, the equivalent of 10,000 pages, in a month; and, for
the printer, a minimum of 2,000 pages, in a month, in addition, to include
maintenance, support, replacement of parts, and even change of machines, if
necessary.
 
3.2. - GENERAL VISUALIZATION SYSTEM OF THE CENTERS.
 
 
 
-25-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The supplier must supply, install, configure and maintain permanently
operational, for the National Monitoring Center, 2 65-inch, 4K televisions,
equivalent to 4 full HD, and one 85-inch, 4K, full HD, with input for PC, HDMI
input, component video input and USB connection.
 
According to what is offered, they must have a content transmission system via
connect Pro, which allows projecting any PC of the Monitoring Center by network
on televisions, video Walls and projectors.
 
You should consider that these monitors will be on 24 hours, every day of the
year.
 
In all televisions, a connection must be provided that allows the projection of
the image to at least one computer equipment per television, in addition to
hiring a TV service. Cable with at least a basic channel grill, for the entire
duration of the contract.
 
For the Regional Center, at least one television with similar characteristics to
those previously indicated (65 inches, 4K, equivalent to 4 full HD), content
transmission system via Connect Pro, brand Kramer, must be supplied.
 
In addition, the supplier must supply, install and configure a multimedia
projector and a curtain for each of the centers. Each projector and curtain must
meet the following minimum requirements:
 
a) Multimedia projector that supports a resolution of at least 1920x1080 pixels
of 3,000 lumens Full HD Epson and two 2.40 X 1.80 meter electric backdrops. It
must allow an image to be projected at least 180 cm wide, with clarity, with
video input ports (RCA connector), RGB port (15-pin mini sub). The projector
must be configured to project the visualization from any PC of choice, from the
operator room.
 
b) Minimum projector lamp life of 3,000 hours, with their respective replacement
lamps.
 
c) The projector must be installed, for which the supply of the support
structure and its installation must be considered.
 
d) Seamless opaque white wall curtain, which should be located in the center of
the wall where the images will be projected.
 
3.3. - TELEPHONE CENTER.
 
The provider must provide and maintain a telephony service for both Monitoring
Centers in accordance with the specifications established in the bidding rules
and in its technical offer, which has at least 35 telephone equipment for the
National Monitoring Center, and 18 equipment for the Regional Center for
Simultaneous
 
 
-26-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

Monitoring, and that allows operators to carry out national internal
communications to fixed and mobile networks.
 
You must have two telephone annexes for communication with Carabiners of Chile,
as part of the service and the network.
 
The service must have, at least, everything established in point 3.3 of section
number IX, of the technical bases.
 
In the event of a power cut, the telephone service must have a minimum autonomy
of 15 minutes through UPS; the system and all its components must be connected
to the backup electrical network provided by the generator.
 
3.4. - CALL RECORDING SYSTEM.
 
The system must comply with the requirements of the technical bases, and other
additional characteristics contemplated by the supplier in its offer.
 
For voice communications, the system must record all the communications
established in the Monitoring Center, for which the provision and installation
of an audio recording, editing, reproduction and administration system that
complies with the functions and characteristics indicated in point 3.4 of
section number IX, of the technical bases.
The storage period of the backed up audio files will be the duration of the
contract. Before the end, the Institution will be able to migrate the stored
audio files and extract them to the format that the system must have, allowing
and facilitating said procedure.
 
3.5. - SATELLITE TELEPHONY SYSTEM.
 
According to what is offered, the supplier must deliver a total of seven
satellite telephones, which comply with all the characteristics and
specifications indicated in the bidding conditions and technical offer of the
supplier, with an active balance of 12 continuous hours in each device, to be
used in emergency or disaster calls. A satellite phone will be delivered to
Carabiners of Chile, in order to ensure communication through it with CENCO.
 
Additionally, coaxial cable installations and base stations are added to allow
coverage while inside the Centers and / or in the buildings they operate.
 
The cost of maintaining the satellite telephone service will be borne by the
provider, during the term of the contract. The balance must be available again
at the end of the emergency.
 
The satellite phone system must comply with the technical characteristics
offered by the provider, without prejudice to the minimum specifications and
accessories indicated in point 3.5 of section number IX, of the technical bases.
 
 
 
-27-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
3.6. - RENEWAL OF THE HARDWARE EQUIPMENT INSTALLED IN THE MONITORING CENTERS.
 
The supplier must replace, if necessary, due to failure or obsolescence, the
equipment, to guarantee the operational continuity of the contracted service, a
situation that will not represent any cost for Gendarmerie of Chile.
 
3.7. - SYSTEM UPDATES.
 
The provider must have developers to update the system. Updates of the
monitoring and administrative management systems must be carried out for a
minimum of 600 hours, in the first year of the contract.
 
The following years, updates will be made if requested by the provider, tending
to be the minimum, or when the Institution requires it, if necessary and as
available.
 
3.8. - MEASUREMENT IN FAULT OF TIMELY TRANSMISSION OF DATA (OFFLINE DATA).
 
The provider must provide a timely measurement of data, for each device, during
the respective measurement period, through an application or system that allows
reporting the amount of data online and offline, recording the time lag with
which they were received. , distinguishing from each other, in different colors.
 
The report must contain filters, serial numbers of the devices, names of the
offender, and must be issued in a period of time convenient for the Institution.
 

3.9. - REQUIREMENTS FOR THE APPROPRIATE AUDIT IN ACCORDANCE WITH SERVICE LEVELS.
 
The Institution will have procedures and / or tools for the inspection of the
services provided, in accordance with the provisions of the administrative
bases, distinguishing with respect to the following levels of service, as
regulated in point No. 3.9 of the technical bases:
 
a) Availability of the service;
b) Measurement of the timely transmission of data from the telematics monitoring
service (offline data);
c) Pre-billing for installation, uninstallation and monitoring days;
d) Manuals;
e) Training;
f) Regional Center for Simultaneous Monitoring;
g) Map update;
h) Technical feasibility reports;
i) Maintenance of equipment;
j) Satellite phones;
k) Labor obligations;
 
4. - REQUESTED SERVICE LEVELS (SLA).
 
Every time a request is made, from any session, that requires a service from the
 
 
-28-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

provider, it will be registered in a project management control system, which
must contain an incident monitoring service.
 
For each item of the service, it will be necessary to generate a project to
support the device, unavailability of the system, maintenance, the telephone
exchange, the security cameras, and the biometric registry of access doors.
 
In the event of an incident, the provider must have a call center, every day of
the year, where incidents will be recorded. It will be the supplier's
responsibility to register the ticket, and then inform, by email, a detail of
what is registered with all their data, and in the manner indicated in point No.
4 of item number IX, of the technical bases.
 
The incident registration system must be in a web environment, being possible to
access it, from inside or outside the Institution.
 
The application must be provided, installed and configured by the provider, on a
server arranged by him, giving himself the necessary accesses to be able to
obtain reportability and follow-up of incidents.
 
4.1. - Support and assistance on site.
 
The provider must provide support and assistance, available permanently, 24
hours a day, every day of the year. The support must be oriented to:
 
a) Support of the monitoring system, device, telephone service, security cameras
and biometric registration of access doors.
b) Support to the operators and supervisors of the Monitoring Center and, in
general, to Gendarmerie personnel who require it.
c) Programming and supervision of preventive and corrective maintenance
activities.
d) Other functions to be defined during the operation of the Monitoring Center.
 
For these functions, regardless of the support and assistance system that is
designed, there must be a professional official from the provider, preferably a
computer engineer, who is available 24 hours a day in the Monitoring Center, and
who has the capabilities to resolve any event of the agreed upon levels of
service, in addition to dealing with eventual failures of an urgent nature or
other similar requirements.
 
4.2. - Repair and replacement of equipment in the event of failure.
 
The bidder shall repair and replace, by original and new parts and pieces, the
equipment and accessories delivered as part of this service, when necessary.
 
4.3. - Terms for the installation, replacement, removal and technical support of
the devices.
 
a. Gendarmerie will inform the supplier of the requests for installation and /
or removal or replacement of the devices at least 48 hours before their
execution. This implies that you must be prepared, within said period, to be
able to attend where the Gendarmerie requests within the period offered for
face-to-face
 
 
-29-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

assistance, that is, within a period between 24 and 47.5 business hours. In case
of no-show, the corresponding fines will be applied.
 
b. In the event that the device requires technical support, the provider will
have a maximum period of 2.5 hours to solve the problem remotely, counted from
when the Gendarmerie or the same provider notifies the problem. Weekends and
legal holidays are excluded. In the event that the remote support does not solve
the problem, within the indicated period, the provider must inform the
Gendarmerie and the corresponding fines will be applied.
 
c. Regarding the request for the technical feasibility report for the
installation of a telematics monitoring device at the domicile of the offender,
the supplier must review and validate if there is technical feasibility,
reporting the response online, through the WEB portal, within a maximum period
23.5 business hours. Since the consultation on the portal has been made,
delivering the respective feasibility report.
 
If prior to validation, review and verification actions are required, the
provider will have a period of 72 hours to report on the result of its review
process.
 
d. In the case of telephone services, the response time to solve the problem,
remotely, will be a maximum of one hour, counted from when the Institution or
the provider has notified the problem. If the remote report does not solve the
problem within the deadline, you must go to the field and give a solution in the
maximum time of two hours.
 
e. If the services of security cameras or biometric reader in security doors
have problems, the time to evaluate remotely will be 3 hours, if you do not
solve the problem within the next 2 hours, you must go to the field and solve
the incident.
 
4.4. - Preventive and corrective maintenance service.
 
The maintenance service must be carried out monthly or every two months,
according to what is offered by the supplier in technical annex No. 9.
 
The provider shall deliver to the technical counterpart of the Institution, the
planning of the preventive maintenance services and a monthly report of the
preventive and corrective maintenance services carried out the previous month,
on the first business day of each month. Strict compliance with the dates
planned by the contractor will be required.
 
In the case of equipment installed in the communications room of the Monitoring
Center, a schedule of maintenance services must be delivered on the first
business day of each month.
 
Any modification of these schedules must be informed and justified to the
technical counterpart for their authorization.
 
Preventive Maintenance.
 
Each technician participating in the maintenance procedures must sign a
confidentiality commitment, which must be delivered by the provider to the
Institution's technical counterpart.
 
 
 
-30-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The supplier must prepare forms for carrying out preventive maintenance services
in each system. Once the maintenance work is completed, the corresponding tests
must be carried out to ensure the continuity of the service.
The forms must contain, at least, the following information:
 
● Name of the technician who performs the maintenance service;
● Date and time of entry or start of maintenance work;
● Date and time of completion of maintenance work;
● List of all the tasks carried out, indicating the status before maintenance
and the final status after maintenance, and the respective observations of each
task.
 
If maintenance considers the task of measuring values, for example, percentage
of use of the File System, they must be recorded in the form, which must also
contain the range of values allowed for each of them.
 
If there are forms delivered by third parties, the provider must complete them,
attaching the report of the external third party that performs the maintenance,
to the maintenance report that will be submitted to the Institution.
 
Gendarmerie reserves the right to attend preventive maintenance services carried
out in the field.
 
The provider will be responsible for updating the topology diagrams of each
system, if modifications are made to them. These updates must be delivered no
later than one day after the changes have been made.
 
Any maintenance work that is required to be carried out and that involves a
subcontractor must be supervised continuously and in person by technical
personnel authorized by the supplier. The authorization to enter the Monitoring
Center that is being subject to the maintenance of subcontractor personnel must
be previously requested from the Gendarmerie.
 
The Gendarmerie will have the right to withdraw the entry permit of a supplier's
worker or any subcontractor, in which case they must substantiate their
decision, without prejudice to the provisions of article No. 44 of the
administrative bases regarding the right of veto. Likewise, you will have the
right to request the replacement of the personnel. This will be applicable when
you are not satisfied with the service provided by a provider worker.
 
The provider may not connect remotely to any of the data networks of the
Monitoring Centers, without prior authorization granted by the Gendarmerie.
All access to reading, operation or modification of any system or database of
the Monitoring Center or equipment installed in the communication room, must be
previously authorized by the Gendarmerie.
 
Preventive maintenance report.
 
The general maintenance of the system must comply with what is offered by the
supplier, and as a minimum, with the aspects indicated in technical annex N ° 9,
attached to the bases “general requirements for the execution of maintenance
services” and technical annex N ° 19 “preventive maintenance procedure of the
communications room and monitoring centers”.
 
 
 
-31-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

For the specific maintenance of computer systems, you should take as an example
of a report, technical annex N ° 10, attached to the bases “monthly report of
alarms and performance of the hardware and software of the monitoring platform.”
 
Corrective maintenance report.
 
All equipment repairs should be carried out according to the original
manufacturer specifications.
 
The supplier must generate a corrective maintenance report every time an action
of this nature is carried out. This report must be submitted no later than 48
hours after the failure, which must contain, at least, the following
information:
 
● Place, date and time;
● Responsible for the repair procedure;
● Fault description;
● Cause of malfunction;
● Technical solutions adopted (repair, replacement, etc.);
● Post-repair system performance level.
 
Gendarmerie reserves the right to attend corrective maintenance services carried
out in the field.
 
4.5. - Updating and / or modifying the system.
 
When requesting an update or change in the system, the supplier must comply with
the procedure and deadlines stipulated in point N ° 4.5 of section number IX, of
the technical bases.
 
5. - Technical feasibility management report procedure.
 
The provider must have a WEB system, which can be the same as the monitoring
system that allows administrative management as indicated in the technical
bases. This system must be operational at all times, every day of the year, and
must allow the registration of everyone, to generate requests for technical
feasibility reports.
 
Requests must be answered by the provider, through the system, within 23.5
business hours from the validation of the request.
 
The general procedure for managing requests for technical feasibility reports
will be that regulated in point No. 5, section number IX, of the technical
bases, and the forms described in said numeral must be used.
 
6. - Training and manuals:
 
It will be the sole responsibility of the provider to guarantee specialized
training to the personnel of the Telematics Monitoring Department of the
National Monitoring Center, the Regional Center of Simultaneous Monitoring and
the local monitoring coordinators (CLM in Spanish) of the Social Reintegration
Centers (CRS in Spanish) of the country, from the start and continuously
throughout the
 
 
-32-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

provision of the service, always in collaboration and under the supervision of
the corresponding Department.
 
The provider undertakes to carry out unlimited training for the CM in Santiago,
when required by the Gendarmerie, and to agree for the CMRS (Regional Center of
Simultaneous Monitoring) in Puerto Montt. In turn, it undertakes to provide all
the on-line (remote) training that is required of it, for all personnel that
perform functions at the national level in the electronic monitoring of
offenders. The trainings will be carried out after coordinating activities with
the Head of the Telematics Monitoring Department.
 
The technical counterpart, when there are well-founded reasons for good service
that warrant it, may extend the training to the personnel of other entities
dependent on the Institution, as well as other public institutions that by their
nature are related to the Telematics Monitoring Department in these matters.
 
100% of the staff of the Telematics Monitoring Department must be trained at the
initial moment of the provision of services. This training may not last less
than 40 hours, owing 30% of the total hours, to be devoted to the subjects
indicated in point 6.3 of section IX of the technical bases. For these purposes,
it is estimated that the Telematics Monitoring Department will have a staff of
approximately 150 officials to train.
 
In addition, in order to maintain an adequate provision of the service, initial
training must be provided, in the terms indicated in the preceding paragraph, to
new officials who serve in the Department.
 
All costs associated with the training activities, including travel costs to
regions to carry out training in the CRS, will be borne by the provider, except
for those related to the transfer and residence of the officials to be trained
 
6.1. - Subjects to train.
 
Gendarmerie personnel must be trained in the following specified matters:
 
a. Training of operators regarding the platform and monitoring system.
b. Training for local monitoring coordinators regarding the installation /
uninstallation of mobile devices.
c. Training regarding the administrative management system, technical
feasibility and statistical reporting.
d. Training regarding the computerized system for registering and automatically
storing information regarding the operational and administrative management of
the contract.
e. Descriptive training on the procedures for using the following elements:
 
● Telephone exchange and satellite telephones.
● Administration of the access control system.
● Air conditioning and climate system.
● Anti-fire system.
● Generator set and backup batteries.
 
 
 
-33-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
Training, operation and problem solving manuals must be delivered for each of
the topics specified in the previous paragraph, in accordance with the
provisions of technical annex No. 7 of the bidding conditions.
The delivery of the manuals must be carried out within the period established in
the Gantt Letter presented by the supplier.
 
6.2. - Training agenda.
 
The supplier must prepare the training as offered and in accordance with the
provisions of technical annex N ° 7, “proposed agenda for training and
deliverable manuals for operators of the monitoring platform”, and technical
annex N ° 8, which establishes the “proposed agenda for training and manuals for
installers of mobile and fixed devices”, both attached to the bases. In
addition, you should consider training software tools or statistical,
administration and job management modules.
 
You must deliver a printed manual, of each chapter, to each one of the
participating students and its corresponding electronic version (PDF, WORD, or
other, on 5 replicated CDs and a pendrive), being able to add more topics, if
you deem it necessary. In addition, you should consider training in the
statistical, administration, and job management modules.
 
6.3. - Other matters to consider.
 
Communicative skills.
 
In order to achieve an efficient and persuasive domain in the handling of verbal
expression techniques, a diction and communication course should be considered
for the operators and supervisors of the Monitoring Centers.
 
Conflict and crisis management.
 
The training plan should consider the training of the operators and supervisors
of the monitoring system, aimed at acquiring knowledge, techniques and
strategies, which allow it to minimize the impact of any contingency, generated
by emergency situations and / or crises. This training must provide competencies
and skills that allow operators to respond, promptly and professionally, to
emergencies that arise due to their function.
 
The agenda of communication skills training, conflict and crisis management,
will be agreed between the provider and the Gendarmerie.
 
6.4. - Language of training and manuals.
 
The training and manuals must be delivered in Spanish. The use of technical
initials and acronyms in English is allowed, which must be explained in a
glossary of technical terms.
 
In addition to the manuals delivered to each student in each course, 2 copies of
quick reference manuals for troubleshooting (troubleshooting) must be delivered
for each of the subjects to be trained. Likewise, the set of backups must be
delivered in electronic format (PDF, WORD, or other) on 5 replicated CDs and on
a USB stick.
 
 
 
-34-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

6.4. - Place of training.
 
The trainings will be carried out in dependencies provided by the provider,
without prejudice to the fact that they may also take place in authorized spaces
of the Institution.
You must have all the materials and laboratories necessary to carry out the
required training, and consider a 20-minute coffee break (tea, coffee, mineral
water, juice and cookies), mid-morning and mid-afternoon, during each day of the
training provided.
 
6.5. - Evaluation of the training teacher.
 
The training teacher will be evaluated, at the end of the course, by his
students, through a survey, which will measure:
 
a. Ease of explaining concepts;
b. Use of practical examples;
c. Level of handling of the subjects that it exposes;
d. Level of motivation for students to actively participate in classes.
In case the teacher evaluation survey shows less than 70% satisfaction, the
provider must repeat the course and assign a new trainer.
 
6.6. - Training certificate.
 
A certificate of participation must be delivered, in each of the trainings, when
the student registers an attendance greater than or equal to 80%.
 
SIXTH: FAITHFUL GUARANTEE AND TIMELY COMPLIANCE WITH THE CONTRACT.
 
In order to confirm the faithful and timely fulfillment of this contract, the
supplier has delivered the following guarantee documents:
 
1.- [***].
 
2.- [***].
 
If as a result of the time elapsed during the processing of this contract before
the Comptroller General of the Republic, the guarantees provided lose the
minimum validity required in the bases, these must be renewed, extended, or new
guarantees must be delivered, which comply with all the established conditions.
in article 33 of the administrative bases, and that contemplate the minimum term
of validity required, that is, equivalent to the term of the contract, increased
by 180 calendar days, which must be verified within 30 days from the date
publication of the resolution approving this contract fully processed.
 
The guarantees will be returned once their respective terms of validity have
expired, provided that the technical counterpart has certified their total
conformity with the provision of the contracted service, and the fulfillment of
the labor and social security obligations of the supplier's workers is duly
accredited.
 
The guarantees may be presented for collection, without distinction, when the
supplier does not comply with the obligations indicated in this contract, which
 
 
-35-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

contains those established in the administrative and technical bidding
conditions and the conditions offered by the supplier.
 
In the event that companies or any of the guarantees of faithful and timely
fulfillment of the contract are collected, due to the application of one or more
fines, the supplier must renew said guarantee or deliver a new one, in order to
keep the original amounts indicated in this clause, which always requires a
correspondent at least 15% of the total value of the contract, including taxes.
 
The deadline to comply with this obligation will be five business days, counted
from the time the provider receives the payment for the original document or
documents.
 
SEVENTH: COORDINATOR OF THE CONTRACT AND TECHNICAL COUNTERPARTY.
 

The provider names [***], as the coordinator of the contract, who will act as a
valid interlocutor with the Institution's technical counterpart.
In carrying out his task, the contract coordinator must, at least, carry out the
following actions:
 
a) Represent the supplier in matters related to the execution of the contract.
b) Coordinate the actions that are pertinent to the operation and fulfillment of
the obligations of the contract.
c) Report all situations that could affect the proper operation of the
contracted service, within 24 hours after they occur, without prejudice to the
responsibilities that the provider may incur.
d) Has a cell phone destined for this purpose, and be available twenty-four
hours a day, from Monday to Sunday.
 
Any change regarding the contract coordinator must be informed by a legal
representative of the supplier, in writing, at least five days before the change
is made. The information should be directed to the Gendarmerie technical
counterpart. The Institution will formalize the change, through the
corresponding administrative act.
 
The technical counterpart of Gendarmerie of Chile will be made up of a
collegiate entity, called the “Technical Counterpart Commission”, which will be
in charge of relating to the supplier for the faithful and timely fulfillment of
the contract.
 
The Technical Counterpart Commission will be made up of the Head of the
Telematics Monitoring Department, who will chair it, and a technical commission
of officials. In case of absence or impediment, the President will be subrogated
by whoever corresponds.
 
The technical commission will be made up of the following Chilean Gendarmerie
officials:
 
1. - A representative of the National Director;
 
2. - The Deputy Director of Administration and Finance, or whoever he designates
on his behalf;
 
 
 
-36-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

3. - The Deputy Director of Social Reintegration, or whoever he designates in
his representation;
 
4. - The Operational Deputy Director, or whoever he designates on his behalf;
 
5. - The Head of the Prosecution Unit, or whoever he designates on his behalf;
 
6. - The Head of the IT Department, or whoever he designates on his behalf;
 
7. - The Head of the Department of Technovigilance and Radiocommunications, or
whoever he designates on his behalf;
 
The Technical Counterpart Commission will have the following functions:
 
a) Decide on the correct execution of the service, each time it is called by the
relevant authorities;
 
b) To pronounce on the origin of the application of fines, within the framework
of the procedure established in chapter X, of the administrative bases, and what
is regulated in clause eight of this contract;
 
c) Decide on the early termination of the contract, in accordance with the
provisions of chapter XV of the administrative bases, and the provisions of
clause ninth of this contract;
 
d) The others entrusted by the bidding rules.
 
The president of the technical commission will have the following functions:
 
a) Supervise, coordinate and supervise the proper fulfillment of the contract
and all the aspects considered in the bases, ensuring the faithful, complete and
timely fulfillment thereof;
 
b) Communicate, by any means, with the contract coordinator, giving him formal
and substantive observations regarding the development of the service provided;
 
c) To inspect that the execution of the service strictly adheres to what is
indicated in the administrative and technical bases, to what is offered by the
provider, and the other antecedents that govern the contracting;
 
d) To ensure the correct development of the contract, informing, by letter, the
Logistics Department and the Accounting and Budget Department, in case fines
should be applied, for their discount of the respective payment statements or of
the guarantee of faithful compliance , as appropriate;
 
e) Give approval and reception according to the services, processing payments,
as appropriate;
 
f) Maintain permanent control over the execution of the services, through any
means or form that is suitable for these purposes;
 
g) Authorize in writing, adjustments to the project;
 
 
 
-37-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

h) Address and resolve relevant or emerging situations, not considered in the
contract or in the administrative and technical bases;
 
i) Exercise the right to veto established in clause No. 16 of this contract;
 
j) The others entrusted by the administrative and technical bases.
 
In relation to the provisions of letter e) above, it will correspond to
permanently endorse the execution of the service and, consequently, request
payment thereof, in accordance with the provisions of the third clause of this
contract.
 
The supplier must grant all the facilities intended for the execution of the
control and supervision functions of the technical counterpart of the
Gendarmerie of Chile.
 

EIGHTH: FINE FOR NON-COMPLIANCE.
 
When the technical counterpart detects a fact constituting non-compliance, which
leads to the application of a fine, it will promptly communicate said situation
to the supplier, in writing, who will have a period of five days to prepare a
technical report of the incident and, where appropriate make your discharges.
 
The aforementioned report should be addressed to the Head of the Telematics
Monitoring Department, in his capacity as president of the Technical Counterpart
Commission, and delivered materially to the said Department's secretariat.
 
In these discharges, the supplier may assert all the rights that Law No. 19,880,
of 2003, recognizes as an interested party in an administrative procedure, being
able, by way of example, to propose the actions or measures that it deems
necessary, as well as, request or accompany the means of evidence that it deems
appropriate.
 
The technical counterpart will have the quality of instructor in the
administrative sanctioning procedure that is developed, and by virtue of its
executive and decision-making powers, may proceed to:
 
a) Formally establish, in accordance with the provisions of article No. 43 of
the administrative bases, a verification procedure that assures the participants
the protection of the principles of audience bilaterality, contradictory and
impartiality.
 
b) Form evaluation commissions, calls to know and suggest the final resolution
of the procedure, to the technical counterpart.
 
c) Order the opening of a trial period, in order to carry out the evidentiary
proceedings it deems appropriate.
 
d) Require, from the supplier, the display of the background that is necessary
to determine the degree of compliance with the obligation.
 
e) Appreciate the evidentiary means that are accompanied, in conscience, looking
after institutional interests and contractual good faith.
 
During the instruction of the procedure, the supplier must make available to the
technical counterpart, within the previously granted term, all the documents,
antecedents and technological or related means that are requested, in order to
facilitate the accreditation or dismissal of the facts procedural matter.
 
In case of not complying with the above in a timely manner, a fine may be
applied for delays in the delivery of information.
 
 
 
-38-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

Once the instruction of the procedure has concluded, or the expiration of the
period for receiving the releases, without having been presented, a report will
be issued by the president of the Technical Counterpart Commission, in which the
National Director may be proposed to Gendarmerie of Chile, the application or
not of a certain sanction, which will be specified through a founded resolution.
 
The sanction will be notified personally to the provider's legal representative,
or through a registered letter, addressed to the provider's address. The
notification by registered letter, will be understood as practiced on the third
day after entering the corresponding Post office.
 
The corresponding fines will be administratively processed, without form of
judgment, and will be deducted from the payment status or from the guarantee of
faithful and timely fulfillment of the contract, if those were not sufficient,
in that order of priority.
 
In all cases, the application of fines may not exceed 10% of the total amount of
the V.A.T included. If it exceeds said limit, the Institution may terminate the
contract early.
 
The supplier may claim this act, using the resources and within the terms
established by current legislation.
 
In addition, if the breach will cause damage to the Gendarmerie of Chile, the
appropriate legal actions must be initiated, through the competent bodies,
without prejudice to giving the corresponding notices to the Directorate of
Public Procurement and Contracting.
 
INFRACTIONAL BEHAVIORS AND FINES
 
1. - Fines related to levels of service availability.
 
1.1. - Unscheduled unavailability of the telematics monitoring service:
 
In the event that the supplier presents a breach in the total available minutes
of the contracted monitoring system, in the times indicated in each case,
according to the level of availability of the service indicated in numeral 1.4
of section number IX, of the technical bases, a fine equivalent to:
 
a) [***], if the breach occurs for the period of 1 minute to 60 minutes
inclusive, within a calendar month.
 
b) [***], if the default is greater than 61 minutes and less than or equal to
120 minutes, within a calendar month.
 
c) [***], if the default is greater than 121 minutes and less than or equal to
150 minutes, within a calendar month.
 
d) If the breach exceeds 2 hours and thirty minutes of unavailability of the
system, the contract will be terminated early, within a calendar month.
 
1.2. - Non-compliance in response times for access to information:
 
 
 
-39-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

a) [***] if there are delays, in a month, greater than 20 seconds, in the
response time, from 1 to 100 times.
 
b) [***] if there are delays, in a month, greater than 20 seconds, in the
response time, from 101 to 200 times.
 
c) [***] if there are delays, in a month, greater than 20 seconds, in the
response time, on more than 200 times.
 
The measurement of these times will be applied in accordance with the tools of
the telematics monitoring system for offenders, therefore, it is applicable to
sentence control operating systems, such as alarm systems, maps, technical
feasibility, and others related to matter.
 
The reporting system or others of an administrative nature that are not related
to the penalty control operating systems are excluded from this measurement.
 
1.2. - Non-compliance in response times for access to information:
 
a) [***] if there are delays, in a month, greater than 20 seconds, in the
response time, from 1 to 100 times.
 
b) [***] if there are delays, in a month, greater than 20 seconds, in the
response time, from 101 to 200 times.
 
c) [***] if there are delays, in a month, greater than 20 seconds, in the
response time, on more than 200 occasions.
 
The measurement of these times will be applied in accordance with the tools of
the telematics monitoring system for offenders, therefore, it is applicable to
sentence control operating systems, such as alarm systems, maps, technical
feasibility, and others related to matter.
 
The reporting system or others of an administrative nature that are not related
to the penalty control operating systems are excluded from this measurement.
 
1.3. - Unavailability of the system due to supplier work:
 
The provider must schedule and report periodic system maintenance jobs, in
writing, to the Head of the Telematics Monitoring Department, at least one month
in advance, indicating the specific time that such jobs will take. The Head of
the Department may accept or reject the request.
 
In case of accepting, the supplier must adopt the necessary technical measures
so that, during the execution of the works, the system is, at all times,
operational and available, providing the functionalities inherent to the service
for which it was contracted.
 
The fines indicated in point 1.1., above, will be applied for the same time
ranges and amounts, in the event of unavailability of the system during the
performance of the work that has been reported.
 
 
 
-40-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

To determine the circumstance of having verified an unavailability of the
system, you must follow the procedures for verifying contractual obligations,
which the Institution will prepare in accordance with the provisions of article
No. 43 of the administrative bases, without prejudice to the rules established
in section IX. , of the technical bases, referring to the requirements of the
technical offer.
 
2. - Fines related to the lack of timely transmission of data from the
telematics monitoring service (Offline data).
 
These fines will be applied in the event that the supplier presents a breach in
the number of data "online" (data registered in the system in due course) during
a period of specific control of a subject, received in the monitoring system.
 
These breaches will be considered "offline" data, and is data that was not
viewed, recorded and transmitted in a timely manner in the system.
 
The data offline, will be determined daily, according to numeral 3.8 and 3.9 of
section IX of the technical bases, referred to the requirements of the technical
offer, and will be subject to the following fines, according to the recorded
times of data offline, for each monitored device.
 
a) [***], between 16 and 30 minutes, inclusive, for each episode of signal loss.
 
b) [***], between 31 and 45 minutes, inclusive, for each episode of signal loss.
 
c) [***], between 46 and 60 minutes, both inclusive, for each episode of signal
loss.
 
d) [***], if the time exceeds 60 continuous minutes of signal loss.
 
Loss of signal (offline) will not be considered those events in which the
offender has malicious intervention, such as manipulation and cutting of the
strap, concealment of the device by means that block the signal, including
failure to charge the device.
3. - Fines related to the installation, uninstallation, replacement or technical
support, on site, of the telematics monitoring devices.
 
In the event that the supplier presents a breach on the day and / or at the time
notified by the Gendarmerie to carry out the installation, uninstallation,
replacement or technical support, on site, of any of the telematics monitoring
devices, which includes the contracted service, in the terms indicated in its
offer and in section 4.3 of number IX, of the technical bases, a fine will be
applied, for each device involved in the breach, equivalent to:
 
a) [***], if the breach is more than 30 minutes and less than 60 minutes, to
appear at the place determined in the notification made by the Gendarmerie to
the supplier.
 
b) [***], if the breach is equal to 60 minutes, to appear at the place
determined in the notification made by the Gendarmerie to the supplier.
 
c) [***], if the breach is greater than 60 minutes or equal to 120 minutes, to
appear at the place determined in the notification made by the Gendarmerie to
the supplier.
 
 
 
-41-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

d) [***], if the breach exceeds 120 minutes, to appear at the place determined
in the notification made by the Gendarmerie to the supplier. In this case, the
respective installation, uninstallation, replacement or technical support will
be considered as failed.
 
This fine will be applicable to the installation, uninstallation and replacement
of beacon or technical support of any other technological means complementary to
the offered system that must be installed in the offender, victims or their
homes.
 
The Gendarmerie will determine the day and time of these activities, in relation
to the technical offer presented by the supplier, relative to its logistical
capacity, as established in the section indicated above in the technical bases.
 
For the purposes of determining the scheduled hours, the presentation of the
technician, and in which the procedure was carried out, it will be as stamped in
the act that the local coordinator of monitoring of the Institution will
prepare, which will be uploaded to the administrative management system.
 
4. - Fines related to technical feasibility reports.
 
In the event that the supplier is in delay in sending the technical feasibility
report, requested by the Gendarmerie, in the terms indicated in its offer and in
section 4.3. of number IX, of the technical bases, or in case of inaccuracies in
the information contained therein, a fine equivalent to [***] will be applied,
after 24 hours have elapsed, counted from the validation and request made by the
Gendarmerie , sum that will be applicable for each following day of delay.
 
If there is a delay in relation to the 72 hours that the provider has to report
on the result of its review process, when prior to the validation of the
request, it is required by the Institution, to carry out actions of review and
verification, in the terms provided in point No. 5 of the technical bases, a
fine equivalent to [***] will be applied, for each day of delay.
 
In the event that the provider has positively informed a request for a technical
feasibility report, ensuring the existence of sufficient cellular coverage in a
specific area and / or home, to carry out telematics monitoring, and it is
verified that said coverage is not such, has been lost or is insufficient to
carry out the monitoring, due to signal loss, a fine of [***] will be applied
for each erroneous technical feasibility report.
 
Without prejudice to the provisions of article 43 of the administrative bases,
for the purposes of verifying the aforementioned circumstance, the technical
reports prepared by the Telematics Monitoring Department, the respective Social
Reintegration Center, and the response that, in this regard, will be followed. ,
evacuate the provider.
 
5. - Fines related to maintenance of the equipment involved in the service.
 
In the event that the supplier presents a breach in the execution of the
maintenance of the equipment involved in the service, in the terms indicated in
numeral 4 of section number IX, of the technical bases, a fine equivalent to:
 
 
 
-42-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

a) [***], for each day of delay in the execution of corrective maintenance on
the equipment involved in the service.
 
b) [***], for each day of delay in the execution of preventive maintenance on
the equipment involved in the service.
 
6. - Fines related to remote technical support and assistance on site.
 
In the event that the supplier does not meet the technical requirement, does not
provide a solution to the problem posed, in the maximum time offered to provide
remote technical support in the event of failures in the system and / or
devices, or does not inform the Gendarmerie of the impossibility of providing a
solution remote within the term indicated in the terms indicated in numerals 4.1
and 4.3 of section number IX "Requirements of the technical offer", of the
technical bases, a fine equivalent to [***] will be applied, each time technical
support is attended or not performed, the impossibility of remote solution is
not reported, or the support officer is not available in the active monitoring
center, without prior approval from the head of the monitoring center.
 
7. - Fines related to delivery and implementation of the project.
 
In the event that the supplier presents a breach in the delivery of the project
to the Gendarmerie, in the terms indicated in its offer and in section number X
"Project Implementation", of the technical bases, a fine equivalent to [***],
for each day of delay.
 
Likewise, in the event of specific breaches, in relation to the conditions,
terms and deadlines, committed in the Gantt Letter of implementation and
operation of the service, referred to in article 15, letter e) of the
administrative bases, affecting the migration process referred to in point
number X, letter a.6, of the technical bases, a fine of [***] will be applied.
 
8. - Fines related to training.
 
In the event that the supplier presents a breach in the execution of the
training planning in the service, in the terms indicated in numeral 6 of section
number IX "Requirements of the technical offer", of the technical bases, a fine
will be applied equivalent [***], for each day of delay in its execution.
 
9. - Fines related to updating maps.
 
In the event that the supplier presents a breach in updating the maps provided,
in their relevant aspects, in the terms indicated in numeral 1.3 of section
number IX, of the technical bases, a fine equivalent to [***] for the official
update, and [***] for the update at the request of the Institution, both for
each day of delay in the execution of the required update.
10. - Fines related to delivery of manuals.
 
In the event that the supplier presents a breach in the delivery of manuals, in
the terms indicated in its offer and in number 6 of section number IX, of the
technical bases, a fine equivalent to [***] will be applied. ), for each day of
delay with respect to the delivery date indicated in the Gantt letter, of the
supplier's offer.
 
 
 
-43-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

11. - Fines related to the Regional Simultaneous Monitoring Center.
 
In the event that the supplier presents a breach in the operational delivery of
the Regional Center for Simultaneous Monitoring, in the terms indicated in
section number VIII and number 3 of section number IX, of the technical bases, a
fine equivalent to [***], for each day of delay.
 
12. - Fines related to support the call registration system.
 
In the event that the provider presents a breach in the storage of backup files
of the call log system, in the terms indicated in number 3.4 of section number
IX, of the technical bases, a fine equivalent to [***] will be applied [***],
for each unsupported registration.
 
13. – Fines related to satellite phones.
 
In the event that the provider has a fault or malfunction in the satellite
phones, that communication has no problems in up to 3 consecutive failed
communication attempts, or there is no available balance in the terms indicated
in number 3.5 of section number IX From the technical bases, a fine equivalent
to [***] [***] will be applied, for each team that fails or does not have an
available balance.
 
14. - Fines related to last year of service operation.
 
In the event that the supplier presents a breach in the delivery of the planning
for the last year of operation, in the terms indicated in section number XI
"Termination of the Service and migration of the operation of the telematics
monitoring system to the new winning company, prior to the contract term”, of
the technical bases, a fine equivalent to [***] will be applied, for each day of
delay.
 
In addition, in the event that the supplier presents a breach in the execution
of the migration processes, in the terms indicated in said section of the
technical bases, a fine equivalent to [***] will be applied. ), for each day of
delay.
 
15. - Fines related to breach of labor and social security obligations.
 
In the event that the supplier is in breach of its labor and social security
obligations, during the period of execution of the contract, a fine equivalent
to 10% of the invoiced amount will be applied, in the respective payment status.
 
This fine may be issued with a limit of six opportunities. In such case, once a
new breach by the supplier is verified, an early termination of the contract
must be made in accordance with the provisions of article 74 No. 6 of the
administrative bases.
 
The status of compliance with the provider's labor and social security
obligations will be accredited in accordance with the provisions of article 67
of the administrative bases
 
16. - Fines related to breaches of the technical functionalities compromised for
the telematics monitoring system.
 
 
 
-44-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

In the event that the supplier presents non-compliances, in relation to the
technical standards it undertakes, with respect to the various functionalities
of the system, a fine equivalent to:
 
a) [***], in the event of noncompliance with the level of coverage committed, in
accordance with the provisions of point 1.2, section IX, of the technical bases.
 
b) [***], in case of non-compliance in relation to the times committed by the
offeror for the instant communication of alarms and warnings, in accordance with
the provisions of point 1.1. Letter e) of section number IX of the technical
bases.
 
c) [***], in case of non-compliance in relation to the committed times for the
“real-time identification” of the monitored, in accordance with the provisions
of point 1.1. Letter a), of section number IX, of the technical bases.
 
d) [***], in the event of non-compliance in relation to the distances
compromised as a tolerated margin of error, to determine the positioning of the
monitored, in accordance with the provisions of point 1.1. Letter b) of section
number IX of the technical bases.
 
e) [***], for each day of delay in the delivery of system update or
modification, categorized as “low” complexity, in accordance with the provisions
of point 4 “requested service levels”, and 4.5 “updating and / or modification
of the system”, of the technical bases.
 
f) [***], for each day of delay in the delivery of updating or modifying the
system, categorized as “medium” complexity, in accordance with the provisions of
point 4 “requested service levels” , and 4.5 "updating and / or modification of
the system", of the technical bases.
 
g) [***], for each day of delay in the delivery of system update or
modification, categorized as "high" complexity, in accordance with the
provisions of point 4 "requested service levels", and 4.5 “updating and / or
modification of the system”, of the technical bases.
 
For the purposes of evaluating the functionalities of the system described here,
and in accordance with the control powers established in article 43 of the
administrative bases, the Institution will carry out quarterly measurement
tests, according to the "procedures for verifying compliance with contractual
obligations", which are established.
 
17. - Fines related to delays in the delivery of information.
 
In the event that the supplier presents delays in the delivery of information
regarding the execution of the contract, which has been formally required by the
Institution, a fine of [***] will be applied, for each day of unjustified delay,
in relation to the term that is expressly and formally agreed.
 
NINTH: EARLY TERM OF THE CONTRACT.
 
The contract may be terminated early if any of the causes or circumstances
provided for in article 13 of the public procurement law or article 77 of its
regulations are verified, namely:
 
 
 
-45-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

1. Reconciliation or mutual agreement of the contractors.
 
2. Serious breach of the obligations contracted by the supplier. The following
shall be considered as such:
 
a) Complete unavailability of the system for more than twelve continuous hours,
more than six times in a semester (each six month), not attributable to
fortuitous cases or natural catastrophes.
 
b) Unavailability to view more than 30% of those offenders, for more than
twenty-four hours, more than six times in a calendar year, not attributable to
fortuitous cases or natural catastrophes.
 
c) Unavailability of the system to view a offenders for more than twenty-four
hours, continuously, for more than thirty-six times in a semester (each six
month), not attributable to fortuitous cases, natural disasters or improper
manipulation by the offender of the monitoring device .
 
3. Failure to comply with 100% of the functionalities of the Service, that is,
both those required in the bidding rules and those offered during the bidding
process, within the terms contemplated in section number X, of the technical
bases, called "Project implementation".
 
4. State of notorious insolvency or bankruptcy of the provider, unless the
guarantees provided or the existing ones are improved to guarantee compliance
with the contract.
 
5. by requiring the public interest or national security.
 
6. For registering unpaid balances of wages or social security contributions,
with their current workers, or with workers hired in the last two years, without
having proven that all the obligations are settled, in the middle of the period
of execution of the contract, with a maximum of six months; or, in case of
registering repeated non-compliance, in the terms established in article 64 of
the bases.
7. For verified repeated breaches of a contractual obligation that has been
subject to an administrative fine. “Repeated non-compliance” shall be understood
as the occurrence of three non-compliances subject to fines, within a semester
(each six month).
 
8. The others that are established in the bidding conditions.
 
In all cases, except Numbers 1 and 5, the Institution will proceed to collect
the guarantee documents of faithful and timely fulfillment of the contract.
 
When the president of the Technical Counterparty Commission detects a fact
constituting an infringement, which leads to the early termination of the
convention, he will promptly communicate said situation to the supplier, in
writing, who will have a period of 5 days to carry out your releases.
 
In these releases, you can assert all the rights that Law No. 19,880, of 2003,
recognizes as an interested party in an administrative procedure, being able, by
way of example, to propose the actions or measures that you deem necessary,
 
 
-46-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

as well as, request or accompany the means of evidence that it deems
appropriate.
 
The president of the Technical Counterparty Commission will have the quality of
instructor, in the administrative procedure that is developed, being able to
order the opening of a trial period, in order to carry out the evidentiary
proceedings that he deems pertinent.
 
Once the instruction of the procedure has concluded, or the term to receive the
releases has expired, without having been sent, a report will be issued by the
president of the commission, in which a proposal may be made to the National
Director of the Gendarmerie of Chile the anticipated term of the contract, which
must be specified by means of a founded resolution, which will be notified by
registered letter, addressed to the address of the supplier, without the need
for a court order. The notification shall be deemed to have been made on the
third day following the receipt of the respective letter, at the Chilean Post
Office corresponding to the provider's address.
 
The supplier may claim this act, through the resources, and within the terms
established by current legislation.
 
In the event of an early termination of the contract, this will be understood to
be completed within the period indicated by the administrative act that puts an
end to it, a term that will be counted from the notification to the supplier. As
long as you are not notified, all the obligations that correspond to the
provider will remain in force.
 
If the termination of the contract causes damage to the Gendarmerie of Chile, it
may exercise the corresponding compensatory actions, without prejudice to the
collection of the guarantee of faithful and timely fulfillment of the contract,
if applicable.
 
The contractual and non-contractual responsibility of the supplier will be
governed, in everything not established in this clause, by the rules of the
Civil Code. The procedure indicated for the case of early termination does not
apply to the reconciliation or mutual agreement of the parties.
 
TENTH: INTELLECTUAL PROPERTY.
 
The product of the work carried out by the supplier or its dependents, on the
occasion of the contract, such as products, diagnoses, designs, reports, manuals
and, in general, any work that is carried out, in compliance with this contract,
will be the property of Gendarmerie of Chile, who reserves the right to dispose
of them freely, without limitations of any kind, and the provider may not carry
out any act with respect to them, which is alien to the contract, without prior
and express authorization from the Institution.
  

ELEVENTH: OBLIGATION OF CONFIDENTIALITY
 
 
 
-47-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The supplier must keep confidential all the information and background that it
knows about the execution of the contract, and may not make use of these, for
purposes other than the contract.
 
All the information that the provider manipulates, because of the execution of
the contract, is the property of the Institution, under no circumstances may, by
any title or means, reveal, disseminate, publish, sell, transfer, copy,
reproduce, interfere, intercept , alter, modify, damage, disable, destroy, in
whole or in part, this information, during the term of the contract or after its
termination.
 
This prohibition will affect the supplier, its direct and indirect personnel,
its consultants, subcontractors and their personnel, in whatever capacity, who
are linked to the contract, in any of its stages, and their responsibility will
be joint and several, even after termination.
 
In case of breach of this clause, Gendarmerie may terminate the contract in
advance, in accordance with the provisions of chapter XV of the administrative
bases and in accordance with clause ninth of this contract, being empowered to
collect the guarantee slip of faithful compliance of the contract, without
prejudice to initiating the corresponding legal actions for violation of the
pertinent legislation.
 
TWELFTH: MODIFICATION OF THE CONTRACT.
 
In order to incorporate the advances that functionality and technology make
advisable, due to regulatory requirements, force majeure reasons or situations
imposed by the market, the Institution may request to introduce changes during
the development of the contract.
 
Gendarmerie reserves the right, for reasons of convenience, during the execution
of the service, to make increases or decreases in the activities involved as
long as they are duly justified.
 
In the indicated cases, if applicable, the supplier must complement or deliver a
new guarantee of faithful compliance with the contract, as appropriate.
 
The modifications agreed upon may not alter the total price of the contract by
more than 30% (thirty percent). Said modifications must be approved through the
founded administrative act, and the supplier will be obliged to maintain the
unit prices per item, established in its offer.
 
THIRTEENTH: OF THE SYSTEM AND EQUIPMENT.
 
All the components of licenses and software of the system that the provider
develops specifically for the service of telematics monitoring of offenders,
object of this contract, will be property of Gendarmerie of Chile, from the
entry into force of the contract, and the contractor will not be able to use
them in other context that is not the execution of the contract, nor make them
available or transfer them to third parties, without their authorization.
 
All the enabling equipment of the National Monitoring Center and the Regional
Simultaneous Monitoring Center, including, among others, the wiring of local
networks, gutters, as well as all the documentation, tapes and other magnetic
storage and / or backup media, which generated, during the term of the contract,
will
 
 
-48-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

be the property of the Gendarmerie, from the entry into force of the contract,
being able to have free access to them, in the terms indicated in the first
article of the administrative bases.
 
It is forbidden for the provider, under all circumstances and forms, to seize,
extract or retain any type of information related to the services tendered and
contracted, including the information systems, documentation and data.
 
FOURTEENTH: ON SUBCONTRACTING.
 
The provider must provide the services indicated in the technical bases with its
own personnel. However, with respect to those services that due to the nature of
the services required by the Gendarmerie, must be subcontracted, and provided
that the providers of said services are individualized in the technical offer,
they may be subcontracted, under the terms provided in the offer, with such
providers.
 
Notwithstanding the foregoing, any change in said providers must have prior,
express and written authorization from the Gendarmerie, through its technical
counterpart.
 
In any case, the contractor, or its legal continuator, will be solely
responsible to the Institution for the full and timely fulfillment of the
contracted services.
 
The provider assumes full responsibility for the contracts and subcontracts that
it acquires for the execution of the contracted services, totally freeing the
Chilean Gendarmerie from any responsibility in this regard.
 
In addition, at any time, during the term of the contract, in accordance with
the provisions of article 183-C, of the Labor Code, the supplier will be
required to provide a certificate accrediting the amount and status of
compliance with labor and social security obligations, issued by the respective
Labor Inspection, or by suitable means that guarantee the veracity of said
amount and compliance status, with respect to its workers, as well as the same
type of obligations that the subcontractors have with their workers, moreover,
with the purpose of making effective the rights that assist Gendarmerie, to be
informed, and the right of retention, enshrined in paragraphs 2 and 3, of the
aforementioned legal norm, within the framework of derived subsidiary
responsibility of said labor and social security obligations, to which article
183-D of the Labor Code refers.
 
FIFTEENTH: SUPERVISION AND AUDITING.
 
During the term of the contract, on the dates and in the forms it deems
appropriate, the Institution shall be empowered to carry out, directly or
through third parties, its supervision, control and comprehensive audit.
 
The supplier and its subcontractors must grant all the facilities intended for
the execution of said supervision, control and audit.
 
In the event that a supplier or subcontractor obstructs or does not cooperate
when faced with a requirement, so that the Institution may have expedited access
to the required information, within the framework of supervision; or does not
comply, in any way, with the obligations stipulated in paragraph 5 of article
one of the administrative bases; or, in violation of letter q) of point 1.1, of
section number IX,
 
 
-49-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
 of the technical bases, will be subject to the respective fine in accordance
with the eighth clause of this contract.
 
The supervisions, controls, tests, requests for reports and / or tables, and the
carrying out of audits, may be extended to those areas related to the scope of
the contract, and to those that without being it, are necessary to properly
satisfy the former, all, without prejudice of the legal powers that the General
Comptroller of the Republic has in this regard.
 
For the purposes of controlling and supervising the actual status of contractual
obligations, the Institution shall establish procedures for verifying compliance
with contractual obligations, in accordance with the provisions of the final
paragraph of article 43 of the administrative bases.
 
This procedure must be established by reasoned resolution and the supplier must
be notified before reception in accordance with Milestone No. 2.
 
SIXTEENTH: RIGHT TO VETO.
 
The Gendarmerie will have the right to veto the supplier's staff and its
subcontractors, with just cause, or when the intervention of said people hinders
or hamper the execution of the project.
 
In these cases, the supplier must replace the vetoed personnel or subcontractor,
within 5 business days after the notification of the veto, made by the president
of the Technical Counterpart Commission.
 
Gendarmerie reserves the right to request the supplier, when it deems it
appropriate, taking into account the nature of the contracted service,
information from its own staff or from its subcontractors regarding: full name,
identity card number, and written authorization from the employee, to check your
background.
 
Failure to deliver the requested information, within the 72 hours required, will
entitle the Gendarmerie to exercise, without expression of cause, the right of
veto referred to in this article with respect to the personnel whose data was
not provided.
 
SEVENTEENH: INSURANCE.
 
It will be the responsibility of the supplier, during the entire term of the
contract, to contract at its cost, the insurance intended to cover the risks
that may affect the equipment and devices included in the service provided.
Insurance must protect against all covered risks, including natural
catastrophes, and malicious or terrorist acts.
 
The provider must submit the insurance contracts to the Gendarmerie for
consideration before their conclusion. Gendarmerie will be empowered to reject
insurance and demand another contract, if it considers that the conditions
presented do not provide complete coverage, in the terms indicated here.
 
Also, during the service implementation stage, the provider must have all the
necessary insurance to protect the Gendarmerie goods against damage that may
occur to them and to people, as a result of the installation of the system.
 
 
-50-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The provider must prove compliance with this obligation, by means of a
certificate from the insurer, stating the contracted insurance, and an
authorized copy of the policies, before the start of the operation of the
contracted service, for the purposes of its reception. Likewise, during the term
of the contract, it must accompany said certification, in case the renewal or
extension of the contracted policies is necessary.
 
In the event that the provider does not take these insurances, or does not renew
them, or does not extend them in a timely manner, the Institution may do so, on
behalf of the provider, without any responsibility for the Service, if it does
not do so.
 
The Gendarmerie will be empowered to deduct from the amount of any of the
payment statements, the price of the premiums that it has paid, duly adjusted,
if appropriate, thus reimbursing its value, and the corresponding adjustments.
 
EIGHTEENTH: ASSURANCE OF ASSETS.
 
The supplier, in this act, declares and guarantees that all the goods subject to
this tender are new and unused, with a manufacture of no more than 1 year, that
they are free of defects attributable to the design, manufacture, materials,
preparation, or any act or omission of the manufacturer, which may appear during
its normal use, under the conditions in which they are normally used.
In case of discontinuance of any of the goods offered, to fulfill the object of
the contracted service, and during the term of the contract, you must provide
goods of similar characteristics, which will be subject to the same guarantee
established in the preceding paragraph and must be compatible with the service
offered, and duly authorized by the Gendarmerie technical counterpart.
 
The guarantee will consider the immediate change or repair of the goods, in the
place where they are located, and will operate for the entire duration of the
contract.
 
NINETEENTH: LICENSES AND SOFTWARE UPDATE.
 
All the programs and software delivered by the provider must have valid licenses
for their use, which will be their sole responsibility, as described in their
offer.
 
If necessary, the provider must add the corresponding licenses at his own
expense, to ensure the normal operation of the systems.
 
All software updates and / or replacements must be made with the approval of the
Gendarmerie.
 
TWENTY: DISCLAIMER OF LIABILITY.
 
Gendarmerie of Chile will not have any labor or legal relationship with the
employees who work for the supplier and subcontractors. Consequently, it will
not be responsible for remuneration, taxes, social security taxes, insurance
against accidents at work or damages to third parties, all of which will be the
sole responsibility and responsibility of the supplier and subcontractors.
 
TWENTY-FIRST: PROHIBITION OF ASSIGNMENT.
 
 
 
-51-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

The provider may not assign or transfer, in any way, totally or partially, the
rights and obligations arising from this contract, except in the case of merger,
absorption or division of the company, the obligations will be transferred to
its legal continuator , in the same conditions established in the contract.
 
In these cases, the supplier must inform the Gendarmerie, with respect to the
merger, absorption or division decision, at least 3 months in advance of its
formalization.
 
The foregoing is without prejudice to the fact that the supporting documents for
the credits, which emanate from these contracts, can be transferred, in
accordance with the rules of common law.
 
TWENTY-SECOND: TERMINATION OF SERVICE AND MIGRATION.
 
The Gendarmerie will have a period of six months after the end of the contract,
to return to the supplier all the monitoring devices that were installed before
the new winner entered into operation.
 
1. - Gantt chart of the migration process.
 
In the third month of the last year of service, the provider must deliver a
Gantt letter with a general migration planning, which will begin the last 6
months, before the end of the contract.
 
For these purposes, the last year of service shall be understood as the last
twelve months of the contract's validity.
 
The minimum processes that must be ensured during migration are:
 
1. Backup of historical information, in databases.
2. Backup of database configuration files.
3. Backup of the configuration files and parameters defined in the processing
servers. The supplier must submit a document detailing the model or structure of
the database.
4. Device change process, in case the new winning company is in operation, in
parallel.
5. Enabling a dependency to generate parallel migration. The supplier must
provide all the necessary conditions for the authorization of a new site, since
the monitoring center must be remodeled by the new winner.
6. Appointment of a project manager, by the supplier, who will be related to the
technical counterpart of the Institution. The Head of the Infrastructure
Department and the Head of the Telematics Monitoring Department will act as a
technical counterpart.
 
2. - Obligations at the end of the contract.
 
2.1.-Availability to develop the migration process.
 
In order to guarantee the full operation and continuity of the service,
regardless of which company supports it in the future, the provider must make
available to the Gendarmerie, the technical documentation detailing the format
and order in which
 
 
-52-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 
the Devices send the coordinate data, or any other relevant information, in
order to guarantee the recognition of the new location devices by the system
software. For example, indicate if TCP or UDP is used, the socket ports used,
the order in which it sends the coordinates and other parameters, the encryption
of said data, etc.
 
2.2. - Uninstallation of infrastructure.
 
Both the furniture and infrastructure installed in the National Monitoring
Center and the Regional Simultaneous Monitoring Center will become the property
of the Gendarmerie, so the supplier will not be able to remove them, unless the
Gendarmerie explicitly requests it. In the latter case, the uninstallation will
be at the provider's expense.
 
3. - To guarantee the optimal migration, after the process is finished, the
provider may continue to provide services in parallel, until all the devices
owned by him are finished replacing.
 
TWENTY-THIRD: JURISDICTION.
 
Any controversy that arises from the signing of the contract and during its
validity, until its completion and complete settlement, will be known by the
Ordinary Courts of Justice of the commune of Santiago, without prejudice to the
powers that correspond to the General Comptroller of the Republic.
 
TWENTY-FOURTH: DOCUMENTS AND BACKGROUND
 
The following documents and official history of the service are an integral part
of this contract, which are expressly reproduced.
 
a) The administrative and technical bases, approved by Resolution Procedure No.
1,175, dated December 28, 2016, of the National Director of the Gendarmerie of
Chile, with all its annexes, questions, clarifications and responses.
 
b) The supplier's administrative, technical and economic offer.
 
c) Act No. 5, of the Evaluation Commission of Purchases of the Service, dated
February 12, 2020.
 
d) Exempt Resolution No. 1,908, dated March 10, 2020, from the National Director
of the Gendarmerie of Chile, which declares the offer that it indicates
inadmissible, and awards public proposal ID 634-35-LR17, for the contracting of
the monitoring service telematics of offenders, due to the evaluation criteria
indicated.
 
e) Exempt Resolution No. 3.601, dated June 26, 2020, from the National Director
of the Gendarmerie of Chile, which nullifies the award of the public tender for
the contracting of the telematics monitoring service for offender (ID
634-35-LR17) ordered by Exempt Resolution No. 1,908, of March 10, 2020, of this
origin, for the reasons it indicates and re-adjudicates the bidder it indicates.
 
f) All other antecedents and documents that have been issued as a result of the
public tender procedure ID 634-35-LR17, re-adjudicated under ID 634-35-R120.
 
 
 
-53-

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].
 
 

These antecedents will form an integrated whole and will complement each other,
considering themselves part of the contract, applying, for these purposes, the
preeminence principle of the bases and its annexes as the basic framework for
contracting.
 
TWENTY-FIFTH: DEFINED TERMS.
 
In case of doubt, the special terms used in this contract will have the meaning
given to them in the administrative and technical bases, and their annexes.
 
TWENTY-SIXTH: APPLICABLE RULES.
 
The provisions of Law No. 19,886, of 2003, of Bases on Administrative Contracts
for the Supply and Provision of Services, and its respective Regulations,
contained in Supreme Decree No. 250, of 2004, as well as the provisions in Law
No. 19,880 of 2003, which establishes the Bases for Administrative Procedures
governing the Acts of the Bodies of the State Administration
 
TWENTY-SEVENTH: OF PERSONNELS.
 
The status of Christian Arnaldo Alveal Gutiérrez, to represent the Gendarmerie
of Chile, is contained in Supreme Decree No. 34 of January 10, 2019, of the
Ministry of Justice and Human Rights, while the status of Diego Almicar Peralta
Valenzuela and Vesna Paola Camelio Ursic, to act on behalf and representation of
Track Group Chile SpA., is recorded in a public deed issued before the Notary
Public Head of the Forty-Eighth Notary Public of Santiago, Don José Musalem
Saffie, dated July 12, 2013, Repertory N ° 8.354-2013, modified by public deed
dated September 29, 2014, issued before the same Notary Public, Repertoire N °
12.087-2014, documents that are not inserted because they are known by the
parties.
 
 
CHRISTIAN ALVEAL GUTIÉRREZ
NATIONAL DIRECTOR
GENDARMERIE OF CHILE
DIEGO PERALTA VALENZUELA
LEGAL REPRESENTATIVE
TRACK GROUP CHILE SPA.
 

 
VESNA CAMELIO URSIC
REPRESENTANTE LEGAL
TRACK GROUP CHILE SPA.
  

 
 
-54-
